Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1771 Filed 11/29/20 Page 1 of 57




         Michigan
        2020 Voting
         Analysis
          Report
                       11-27-20 (rev 11-29-20)
      Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1772 Filed 11/29/20 Page 2 of 57




                                               — DRAFT —
Due to the ﬂuidity of the elec4on informa4on available, this report is a living document. The authors of this
report (all unpaid volunteers) generated a sta4s4cal analysis based on limited data and even more restricted
4me constraints. As relevant new data becomes available, an update will be issued, and the revision date
changed. If any readers have data to share, comments, or correc4ons, please email them here.




                                     Table of Contents
Executive Overview .......................................................................................3

1 - Analysis of Michigan County Vote Counts ........................................5

2 - Wayne & Oakland Counties: Finding Excessive Votes ..................8

3 - Exploring Michigan Mail-in Ballots Data ......................................14

4 - Irrational Michigan Absentee Ballot Findings ............................16

5 - Absentee Ballots Compared in Select MI Counties ....................20

6 - Analysis of a Survey of Absentee Ballot Recipients ...................23

7 - Statistical Analysis of Michigan 2020 Election ............................26

Summary ........................................................................................................ 31




Cover Graphic credit <tinyurl.com/y4wa6k3d>.
                                                     Page 2
   Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1773 Filed 11/29/20 Page 3 of 57

                        Executive Overview
This scientific analysis of the reported Michigan (MI) 2020 Presidential voting
results is a non-partisan effort by unpaid citizens and volunteer experts
(several un-named). Our only objective is to play a small roll in helping assure
that all legal MI votes are counted, and that only legal MI votes are counted.
Whether Donald Trump or Joseph Biden wins is not of concern in this
analysis — the scientists involved with this report just want the election
results to truly reflect the wishes of Michigan voting citizens.
Since there are multiple reports of voting chicanery circulating the Internet, a
collection of statisticians and other scientists volunteered to examine the
reported MI results from a scientific statistical perspective.
We feel that the best way to do this is to start by putting ourselves in the
shoes of bad actors — and then considering how they might go about
changing the wishes of MI citizens, into a different result. Some of the actions
they might take are:
1 - Keep ineligible people (e.g. deceased, moved, etc.) on the voting roles.
      (This would disguise actual voter participation rates, allow fabricated votes
      to be submitted in their names, etc.)
2 - Get legislation passed that does not require in-person voter identification.
      (This would make it easier for non-citizens, felons, etc. to vote.)
3 - Encourage a much higher percentage of voting by mail.
      (This would make it much easier to manipulate, as in-person checking is a
      more secure way to keep track of actual registered citizens, etc.)
4 - Discard envelopes and other identifying materials from mail-in votes.
      (This makes it very hard to check for duplications, etc.)
5 - Count mail-in votes without careful signature or registration verification.
      (This makes mail-in an easier choice for manipulators.)
6 - Allow votes to count that are received after Election Day.
      (This can direct where mail-in votes are needed to go.)
7 - Stop vote counting for several hours before the final tabulations.
      (This allows for an assessment of how many votes are “needed” etc.)
8 - Do not allow for independent oversight of voting tabulation.
      (This would make it easier to lose or miscalculate actual votes.)
9 - Connect voting machines or precincts to the Internet.
      (This makes it quite easy for third parties to access and change votes.)
10-Distribute vote manipulations over multiple precincts and/or counties.
      (This makes the adjustments more difficult to find.)
11-Make most of the manipulations in unexpected districts.
      (In other words, don’t do as much manipulation where it’s expected.)
12-Use multiple methodologies to change vote results.
      (It requires a much longer investigation to find all the adjustments.)
There are undoubtedly more strategies those who are trying to control our
politics would employ — but this is a representative sample. It should also be
clear that many of these are difficult and time-consuming to find.
                                       Page 3
   Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1774 Filed 11/29/20 Page 4 of 57

Frequently there is documented proof of some of these voting actions (e.g.
leaving non-eligible voters on the rolls). However, these are usually dismissed
with cursory responses such as: we’re doing the best that we can, or these
deviations are not statistically significant, or our rolls are as accurate as other
states, or there are some benefits for doing this (e.g. #3 & #6 above), etc.

However, studies like this and reports like this do not instill confidence that
election results actually reflect the wishes of actual citizens.

So what can we do as scientists? Clearly we can’t verify the legitimacy of every
Michigan vote submitted. On the other hand, we can (from a scientific
perspective along with with sufficient data) provide a statistically strong
assessment that reported votes in certain locations are statistically unusual.
Such a determination should be treated as an indication that some type of
accidental or purposeful manipulation almost certainly occurred.

Such a science-based statistical analysis can not identify exactly what
happened — or prove that fraud was involved. Honest mistakes, unintentional
computer glitches, etc. can and do happen.

We approached this project assigning different experts to look at the Michigan
data from different perspectives. By-and-large the experts worked mostly
independently of each other. As a result, there may be some overlaps in the
analyses in the following “chapters.”

All of the experts agreed that there were major statistical aberrations in some
of the Michigan results that are extremely unlikely to occur naturally.

Using more conventional statistical analyses, we identified nine counties with
abnormal results (see Chapter 1). Due to time, data and manpower
limitations, for this Report we focused on the statistical analysis for the worst
two counties. As scientists (not attorneys) our non-legal recommendation is
that both of those Michigan counties have proper recounts

If the results of an accurate recount are that there is no significant change in
voting results for those two counties (very unlikely), then the authors of this
report recommend that we write off those county deviations as an extreme
statistical fluke, and that the Michigan voting results be certified.

On the other hand, if the results of an accurate recount are that there are
significant changes in voting results for either of these two counties, then the
authors of this Report recommend that (as a minimum) that the next seven
statistically suspicious counties also have an accurate recount, prior to any
certifying of the Michigan voting results.

See Summary on the final page, for more conclusions. (Note: we did a report
with similar analyses for Pennsylvania. Contact the undersigned for a copy.)

— Editor, physicist John Droz, jr. 11-28-20
                                       Page 4
   Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1775 Filed 11/29/20 Page 5 of 57

  1 - Analysis of Michigan County Vote Counts
                 S. Stanley Young, PhD, FASA, FAAAS, 11-25-20

Summary:
People today generally vote as they have done in the past. If a voting pattern
changes, is it a slight shift, or are large changes occurring in a small number of
locations? Our idea is to look at relative vote changes in counties within Michigan.
How does Biden vs Trump2020 compare to Clinton vs Trump2016? There could be
slight shifts that accumulate across the state, or there could be major changes in a
relatively few counties. We use contrasts to examine voting results. We find vote
changes are modest for the bulk of MI counties: less than 3,000± votes. However,
there are nine counties with much larger changes in votes, up to 54,000±.

Item 1 —
Consider Biden vs Trump2020 compared to Clinton vs Trump2016.
      Contrast = (Biden – Trump2020) – (Clinton – Trump2016)

Here is the distribution of Contrast:




Examine the left side of the above chart. There we see an approximate bell-shaped
distribution, which is normally what would be expected. The Contrast (change in
votes for Biden vs Trump relative to Clinton vs Trump) for almost all counties is
within the range of plus or minus 3000± votes.

The outliers (numbers unusual relative to the rest of the data) are on the right of
the chart, where Biden bested Trump much more than Clinton bested Trump.
                                        Page 5
    Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1776 Filed 11/29/20 Page 6 of 57

Item 2 —
Here we rank contrasts from largest to smallest for all Michigan counties.




In the above histogram, each dot is one MI county. In 74 of 83 MI counties, the
differential is small (near zero) implying that for the vast majority of counties,
voters considered Biden vs Trump2020 much like they considered Clinton vs
Trump2016. On the left side of the histogram are the nine (9) outliers — i.e.
counties with numbers that substantially deviate from the main distribution.




These nine counties together substantially increase the vote count for Biden. For
instance, in the first two of these counties (Wayne and Oakland), the differential
(contrast) swing for Biden amounts to 96,000± votes.

                                        Page 6
    Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1777 Filed 11/29/20 Page 7 of 57

The remainder of the nine outlier counties (ranks 3 to 9 on the spreadsheet above)
represent an additional 95,000± excess votes for Biden, compared to Clinton vs
Trump. (For example, Trump bested Clinton in Kent county by 10,000± votes but
lost to Biden by 22,000± votes, for a net swing of 32,000± votes.) The total
unexpected votes for Biden in the nine Michigan outliers is 190,000± votes.

Item 3 —
Here is another anomaly that indicates suspicious results. The first set of plots
compare Trump’s election day votes to his mail-in votes, for each county. As would
be expected, the distributions are quite similar. The second set of plots compare
Biden’s election day votes to his mail-in votes, again for each county. As is easily
seen, the distributions are very different. This is a serious statistical aberration.




CONCLUSIONS: The distribution of Item 1, and the magnitude of the
differentials in Item 2, and the statistically deviant patterns in Item 3, are all
statistically improbable relative to the body of the data.

                                        Page 7
     Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1778 Filed 11/29/20 Page 8 of 57

                2 - Wayne and Oakland Counties:
                Finding Excessive Votes in 2020,
                Well Outside Their Voting History
                                  (condensed version: full version available)
                                     Dr. Eric Quinnell, Dr. Stanley Young
                                                 11/26/2020

Contents
 Executive Summary                                                                            8
 Wayne County/Oakland Buck the Trend                                                          8
 Wayne County                                                                                 9
 Oakland County                                                                              12


Executive Summary
Analysis – A statistical team of unpaid citizen volunteer scientists, mathematicians, and engineers
collaborated in a statistical vote analysis in the Pennsylvania 2020 Presidential Election, after having worked
originally as individuals on various vote analysis across the country. Following the PA report (available on
request), the collaboration team netted steep learning curves in analysis and methods, and produced a
mathematically based predictive model to reverse engineer vote differential signatures. This now much
more robust model is re-applied to Michigan.

Using simple linear regression of unproblematic voting districts, we predict hypothetically problematic
voting districts. Using distributional characteristics within problematic counties, we point to problematic
districts and precincts.

Findings – Two Michigan counties stand out as problematic, Wayne and Oakland Counties, 40,000 and
46,000 estimated excessive votes, respectively. Problematic districts and precincts within these counties
exhibit unusual Democrat/Republican (D/R) ratios relative to their history and excessive vote in favor of
Biden often in excess of new Democrat registrations.


Wayne County/Oakland Counties Buck the Trend
A bi-variate (two variable) trend-line across all Michigan counties (see next page) identify Wayne County
and Oakland County as behaving well outside the trends of the rest of the state in 2020. Wayne and
Oakland counties also stood out from the analysis done in another section of this report (see Page 6). Thus,
these two counties were selected for deeper analysis.



                                                   Page 8
     Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1779 Filed 11/29/20 Page 9 of 57




Wayne County
A bi-variate linear fit of the Trump and Biden votes in 2020 Wayne County show major precincts
completely off the charts as compared to the majority of the other precincts in the same county. The
points exceedingly off the fit are mostly those in the Absentee Vote Counting Board (AVCB) districts.
Several others outside of Detroit also buck the trend of the rest of the area.




The AVCB mail-in districts within Detroit have no ability to correlate with the precincts inside the city, so a
historical voting pattern per precinct is not possible. There is also no indication that the AVCB distributions
include the same precincts from year to year, so therefore there is no way to link AVCB in obvious ways.
Instead, we first looked at the remainder of Wayne County. Outside the city we have much more history
and can observe both mail-in votes as well as election day votes correlated to a precinct with history.
                                                    Page 9
    Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1780 Filed 11/29/20 Page 10 of 57

Outside Detroit, Wayne County shows a significant disruption or new vote distribution well outside the
2016 norm. Specifically, both candidates achieved the total 2016 vote count and added to their sums,
consistent with new turnout. What’s curious is that above the 2016 totals, a new vote ratio appears in
contrast to the history of the area – showing new votes going 70% Democrat vs 30% Republican – a 15-
point mismatch to the same area just in the last Presidential Election.




Voting totals of precincts may presume to follow a semi-normal distribution with enough data points. By
fitting a normal distribution to actual data and taking the difference between the fitted and actual,
potentially anomalous precincts can be identified. Using a per-precinct history, we can take an election
result like this:




And identify anomalous precincts. We forced the anomalous precincts back to their voting history ratios
and adjust to keep pace with the 2020 turnout. This results in this prediction:




Which helps us identify several townships outside Detroit in Wayne County that significantly stick out. A
partial list of main townships that show excessive votes vs a standard normal with reasonable variance:
                                  Townships      Excessive Votes




                                                 Page 10
    Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1781 Filed 11/29/20 Page 11 of 57

As an example of the excess vote gains above the norm, consider the Township of Livonia, broken into
precincts. Nearly every single precinct first achieves the entire 2016 vote total for each party, but then a
new population of votes skews excessively in favor of the Biden camp – resulting in a “new vote
population” that is voting 76 D / 24 R — in a 2016 Republican township.

Additionally, the votes gained by Biden well outpace even the new registrations in the township – gaining
151% of the new registered voters and 97% of the new votes above 2016. This result/example is incredibly
mathematically anomalous.




                                                   Page 11
    Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1782 Filed 11/29/20 Page 12 of 57

Oakland County
Oakland shares the Wayne County mathematical deviance of being well outside the norm. In Oakland all
votes added by both candidates above the 2016 take show a new vote ratio of 72% Democrat to 28%
Republican – an 18-point mismatch to the same area just since the last Presidential Election.




As mentioned, voting totals of precincts may presume to follow a normal distribution. By fitting a normal
distribution to actual data and taking the difference between the fitted and actual, potentially anomalous
precincts can be identified. Using a per-precinct history, we can take an election result like this




and identify anomalous precincts. Should we peel those anomalies back to the voting history ratios and
keep pace with the 2020 turnout, we get this prediction:




This helps us identify several townships in Oakland County that significantly stick out. This is a partial list of
main townships that show unexpected deviations:

                                    Townships          Excessive Votes




                                                     Page 12
    Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1783 Filed 11/29/20 Page 13 of 57


As an example of the excess vote gains above the norm, consider the Township of Troy, broken into
precincts. Nearly every single precinct first achieves the entire 2016 vote total for each party, but then a
new population of votes skews excessively in favor of the Biden camp – resulting in a “new vote
population” that is voting 80 D / 20 R — in a 2016 almost evenly split Dem/Rep township.

Additionally, the votes gained by Biden well outpace even the new registrations in the township – gaining
109% of the new registered voters and 98% of the new votes above 2016.

This situation is yet another example that is incredibly mathematically anomalous.




                                                   Page 13
    Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1784 Filed 11/29/20 Page 14 of 57

3 - Exploring Michigan 2020 Mail-In Ballots Data
                                         Robert Wilgus 11/27/20


The 2020 election data for Michigan mail-in ballots was provided as a large file obtained via an FOIA. The
data was perused for anomalies that stood out. A more comprehensive analysis is appropriate and that is
what has been arranged (see Conclusions).
The data file contains 19 fields for each mail-in application. The fields can be text, numbers, or dates. My
understanding of the process is that certain voters (not sure how they were determined) were sent a
form to request a mail-in ballot.
The data available captures the process from when the application was sent. The total of requested
absentee ballots is 3,507,129. The table below contains measures that merit further investigation:




Ballots did not get sent to about 36,000 of the requests received. It’s not clear what the
reason(s) were for this (e.g. faulty address, etc.). The ballot can be marked as Rejected or
Spoiled. Spoiled ballots (incomplete?) and Rejected ballots (duplicates?) add up to about
135,000 ballots that got tossed. That seems like a lot.
The data also includes the voter’s year of birth. One is 170 years old, likely an error but their
applicahon was not rejected. In total more than 1400 of these absentee voters are over 100
years old. These could well be nursing home pahents.


                                                 Page 14
    Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1785 Filed 11/29/20 Page 15 of 57

There are 217,271 applicahons without a recorded date (i.e. never received back). More
intereshng is the 288,783 that have the applicahon sent and ballot received on the same day.
Maybe these are one stop vohng and get recorded with the mail in ballots? The table below
contains other date related ﬁndings:
.




The ballots rejected doesn’t provide any addihonal informahon for what the reason was. It
does appear that the majority of ballots received ajer Nov-3 did fall into this category.




The last but not least is the spoiled ballots. There is a lot of them. In the ﬁrst table there are
8,341 duplicate Voter ID. I would expect these were the ‘spoiled’ ones that got new ballots.
There is another column in the table named SPOILED_IND that means spoiled by the
individual. It has values ‘N’ or is not entered.
There is also very small number that are both rejected and spoiled




CONCLUSIONS: There are numerous measures in the mail-in ballot data that warrant further
investigation. This is surprising because there are very few field values with obvious errors. The records
with multiple empty fields are of concern. Additional information is also needed for the high number of
applications and ballots with the same and returned dates
Because of the importance of this file we recently shared it with a firm that specializes in data analytics of
very large databases, to see what they can tease out if it. We are looking forward to some interesting
analyses.
                                                   Page 15
   Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1786 Filed 11/29/20 Page 16 of 57

    4 - Irrational MI Absentee Ballots Findings
                                  Thomas Davis, 11/28/20

All American cihzens, regardless of party aﬃliahon, should be concerned about the integrity of
of our elechon process. If cihzens no longer determine who their representahves are, the
United States is no longer a Republic. Accordingly, post-elechon scruhny of suspicious results is
not only appropriate, but required.

It is unsurprising that absentee vohng in 2020 occurred at a much higher rate than in previous
years. (For example, in Kent County Michigan there were 69,000,± absentee voters in 2016,
and 211,000± in 2020 – a threefold increase.) The COVID-19 virus undoubtedly had a direct
impact on the strong move to absentee vohng across the nahon. In Michigan, there were two
addihonal major contribuhng factors: 1) voters approved a no-reason absentee vohng law in
2018, and 2) Secretary of State Jocelyn Benson sent absentee vohng applicahons to all 7.7
million registered Michigan voters this past summer.

When stahshcs in Michigan showed especially high numbers of absentee votes for Biden, it
didn’t raise many red ﬂags. Ajer all, the Democrahc party had encouraged people to vote
absentee, while the Republican party had encouraged vohng in-person (since ballots could be
lost in the mail). However, a closer look at absentee vohng (from the select Michigan counhes
that publish detailed vohng stahshcs) appears to tell a diﬀerent story.

Let’s start by showing what normal (non-manipulated) absentee vohng results should be. The
plot below is the percentage of absentee ballots received by each 2016 presidenhal candidate
in Ingham County (Michigan), by precinct (Red = R and Blue = D). Note the irregularihes that
occur: some precincts are higher for R, some are higher for D. More importantly, the diﬀerence
between the two (R minus D) varies widely — from plus to minus. In other words: neither the
red line nor the blue line has a discernible paTern. This is what a normal result looks like!




                                            Page 16
   Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1787 Filed 11/29/20 Page 17 of 57

Now we’ll look at Ingham County for 2020. (Note that Ingham is one of the top nine Michigan
counhes exhibihng 2020 vohng irregularihes [see page 6], and one of the few that has such
data currently available.) Except for one outlier, the percentage of Democrahc absentee voters
exceeds the percentage of Republican absentee voters in every precinct. Even more
remarkable (and unbelievable): these two independent variables appear to track one another.




             DEM% (blue) = # of absentee votes for Biden / total # of Biden votes
             REP% (red) = # of absentee votes for Trump / total # of Trump votes
There is no apparent legihmate explanahon for the two absentee lines to be tracking each
other like that — other than it being due to a computer algorithm (sojware program).

Just so the reader is not lej with the mistaken impression that Ingham County is some
excephon, we’ll look at two others on the list of nine problemahc Michigan counhes. (We
would have liked to do more, but the data is not available.) Here is another stunning
comparison: Oakland County in 2016 (below). What the following shows is that Oakland
County exhibited a normal absentee pawern for the 2016 Presidenhal elechon.




                                           Page 17
   Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1788 Filed 11/29/20 Page 18 of 57

Now look at what happens in 2020. Although Oakland County has 4± hmes more voters than
Ingham County, this same arhﬁcial pawern can again be seen in the 2020 Presidenhal elechon
results below — albeit somewhat less clearly, as there are more data points (i.e. precincts):




You should be gexng the idea now, so just one more example from the list of most
problemahc Michigan counhes in 2020: Macomb. The ﬁrst is the expected relahvely normal
plot that occurs in 2016. Below that is the stahshcally tell-tale plot from 2020.




                                           Page 18
   Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1789 Filed 11/29/20 Page 19 of 57

For stahshcal junkies, here are two other perspechves on one of these counhes. (We have the
plots for the others menhoned above, and they are similarly deviant.) The point is that there
are always mulhple ways to stahshcally look at data, so we tried two addihonal methodologies
here. The inescapable conclusion is the same for all three types of analyses: the 2016 results
look reasonably normal — while the 2020 results look arLﬁcial.




Conclusion: This is very strong evidence that the absentee vohng counts in some counhes in
Michigan have likely been manipulated by a computer algorithm. The comparison of the 2020
results to the normal 2016 elechon data is dramahc.

If no other plausible explanahon can be made for these unexpected ﬁndings, it appears that
this computer sojware was installed somehme ajer the 2016 Presidenhal elechon.

On the surface it would seem that the tabulahng equipment in infected precincts has been
programmed to shij a percentage of absentee votes from Trump to Biden. An accurate hand-
count of absentee ballots from a sampling of precincts might be helpful.

Assuming that that any sojware inserhons haven’t been undone, it would also be advisable
that for at least the three counhes highlighted here, a forensic analysis (of the tabulahng
equipment and compiling codes) by independent experts would be required for deﬁnihve
proof of malfeasance.
                                           Page 19
   Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1790 Filed 11/29/20 Page 20 of 57

                5 - Michigan Absentee Ballots:
               Several Key Counties Compared
                                Dr. William M. Briggs, 11/26/20

Data from counhes in Michigan where absentee votes by candidate were available were
gathered. The counhes were (alphabehcally): (1) Eaton, (2) Grand Traverse, (3) Ingham,
(4) Leelanau, (5) Macomb, (6) Monroe, (7) Oakland, and (8) Wayne.

In Eaton and Oakland votes could be either straight party (e.g. choose all Democrats for all
contests) or variable ballots (e.g. choose candidates individually). These were treated
separately.

The data sources are: Eaton (XML), Grand Traverse (PDF), Ingham (PDF), Leelanau (PDF),
Macomb (HTML), Monroe (PDF), Oakland (XML), and Wayne (PDF).

The percent of the total vote for each candidate (not the overall total, but the candidate total)
that was absentee was calculated across each precinct or district within each county. The data
within a county was sorted by the absentee percentages for Biden, low to high, for display ease.

Next, we plot the percent absentee votes for both Biden (D:blue) and Trump (R:red). See below
for examples of two large counhes. (For the same types of graphs of more Michigan counhes
see here.) The precinct numbers are here arbitrary, and reﬂect the sorhng of the data.




                                             Page 20
    Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1791 Filed 11/29/20 Page 21 of 57

Almost never does the percent of absentee ballots cast for Trump exceed the percent cast for
Biden. There are only rare excephons, such as in very small precincts where we'd expect totals
to be more variable.

If absentee vohng behavior was the same for those vohng for Trump and Biden, the chance
that absentee ballots for Biden would almost always be larger would, given the large number
of precincts here, be vanishingly small.

Thus, either the absentee vohng behavior of those vohng for Biden was remarkably
consistently diﬀerent, or there is another explanahon, such as manipulahon of totals.

More proof of this is had by examining the rahos of absentee ballot totals in each precinct. See
below for examples of the same two large counhes. (For the similar graphs of more Michigan
counties see here.) Again, the precinct numbers are arbitrary and reflect the same sorting as before.




Only 36 precincts out of the 2,146 examined had 0% absentee ballots. These are obviously not
shown in the ﬁgures (because of divide-by-zero possibilihes). As menhoned, the raho of Biden
to Trump absentee votes is astonishingly consistent. The mean raho inside each county is
printed in the ﬁgure, along with the number of precincts.

If vohng behavior was similar for both candidates, we'd expect this raho to be 1, with some
variability across precincts, with numbers both above and below 1. Instead, the rahos are
almost always greater than 1, and with a hght mean about 1.5 to 1.6 or so. This indicates the
oﬃcial tallies of absentee ballots for Biden were about 50-60% higher almost everywhere, with
very liwle variahon, except in smaller counhes were the raho was slightly higher.

                                              Page 21
   Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1792 Filed 11/29/20 Page 22 of 57

Such behavior could be genuine, or programmahc changes of the votes could be the
explanation of these unusual results. The data here is more consistent with the later hypothesis.

Across all counhes there are 2,145 precincts. If Democrat and Republican absentee- vohng
behavior was the same on average, then the probability the number of Democrat absentee
ballots would exceed the number of Republican absentee ballots would be 0.5, or 50%. We can
then plot a probability for every possible number of precincts where Democrats outnumber
Republicans.

This is pictured below. The actual number of D > R precincts is 2,103. The probability this
happens assuming equal behavior is about 10^-557, a very small number, equivalent to
winning the Powerball lowery about 65 hmes in a row.




                                             Page 22
   Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1793 Filed 11/29/20 Page 23 of 57

6 - An Analysis of Surveys Regarding Absentee
Ballots in Several States (including Michigan)
                            Dr. William M. Briggs, 11/23/20
1: Summary
Survey data was collected from individuals in several states, sampling those who the
states listed as not returning absentee ballots. Data was provided by Matt Braynard.
The survey asked respondents whether they (a) had ever requested an absentee ballot,
and, if so, (b) whether they had in fact returned this ballot. From this sample I produce
predictions of the total numbers of: Error #1, those who were recorded as receiving
absentee ballots without requesting them; and Error #2, those who returned absentee
ballots but whose votes went missing (i.e. marked as unreturned).
The sizes of both errors were large in each state. The states were: Arizona, Georgia,,
Michigan, Pennsylvania, and Wisconsin.
2: Analysis Description
Each analysis was carried out separately for each state. The analysis used (a) the
number of absentee ballots recorded as unreturned, (b) the total number of people
responding to the survey, (c) the total of those saying they did not request a ballot,
(d) the total of those saying they did request a ballot, and of these (e) the number
saying they returned their ballots.
From these data a simple parameter-free predictive model was used to calculate the
probability of all possible outcomes. Pictures of these probabilities were derived, and
the 95% prediction interval of the relevant numbers was calculated. The pictures for
Michigan appear in the Appendix at the end. (Other states are available on request.)
They are summarized here with their 95% prediction intervals.
  Error #1: being recorded as sent an absentee ballot without requesting one.
  Error #2: sending back an absentee ballot and having it recorded as not returned.




                                          Page 23
   Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1794 Filed 11/29/20 Page 24 of 57



Ballots that were not requested, and ballots returned and marked as not returned were
classified as troublesome. The estimated average number of troublesome ballots for
each state was then calculated using the table above and are presented here:




3: Conclusion
There are clearly a large number of troublesome ballots in each swing state
investigated. Ballots marked as not returned that were never requested are clearly an
error of some kind. The error is not small as a percent of the total recorded unreturned
ballots.
Ballots sent back and unrecorded is a separate error. These represent votes that have
gone missing, a serious mistake. The number of these missing ballots is also large in
each state.
Survey respondents were not asked that if they received an unrequested ballot whether
they sent these ballots back. This is clearly a possibility, and represents a third possible
source of error, including the potential of voting twice (once by absentee and once at
the polls). No estimates or likelihood can be calculated for this additional potential
error due to absence of data.




                      (See next page for an Appendix to this chapter…)



                                          Page 24
   Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1795 Filed 11/29/20 Page 25 of 57


4: Appendix

The probability pictures for Michigan for each outcome as mentioned above.


Probability of numbers of un−requested absentee ballots listed as not returned for Michigan:




Probability of numbers of absentee ballots returned but listed as not returned for Michigan:




                                            Page 25
   Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1796 Filed 11/29/20 Page 26 of 57

7 - Statistical Analysis of Michigan 2020 Election
                             (condensed version: full version available)
                                       Dr. Louis Bouchard
                                           11/28/2020

Synopsis - Elechon results for the state of Michigan (MI) were analyzed for potenhal
anomalies. The state of Florida (FL) is used as reference for comparison, as the elechon results
show a hght race for both states. Therefore, one would assume that the vote counts should be
similar, at least on average. Two such anomalies have been idenhﬁed: (1) The rates vote
counts is signiﬁcantly lower for Trump than Biden (even when normalized to the total vote
count), indicahng the possibility of pro-Biden systemahc bias (weighted vote count); and
(2) StaLsLcally impossible “jumps” in the vote counts are found in Biden’s favor for Michigan.

Methodology - Edison Research elechon data was downloaded from the New York Times
website on Nov. 25, 2020 and analyzed in MATLAB 2019b. (The MATLAB code and JSON ﬁles
are available on request.) We used the state of FL as reference for comparison because no
serious allegahons of elechon fraud have been made to date for FL. The hme axis for each state
is as follows:
         FL: from 2020-11-04 06:43:00 to 2020-11-20 14:16:04
         MI: from 2020-11-04 10:00:04 to 2020-11-24 02:28:05

To simplify things, in the graphs below hme is reported as “batch”, which roughly speaking
corresponds to hme. We use “hme” and “batch” interchangeably in this document.

Our approach consists of analyzing the stahshcs of votes added from batch to batch. The
rahonale is that with each batch, the votes added enables us to study the potenhal occurrence
of anomalous “jumps”. These jumps are denoted here as: ∆ Trump and ∆ Biden.

Analysis of Sta4s4cal Anomalies - Figure 1 (next page) shows the results for Florida. The four
graphs shown are: [top leW] cumulahve vote count (Trump vs Biden) as funchon of hme
(batch), [top right] votes added (“jumps”) at each batch divided by the hme interval between
consecuhve batches (i.e. “velocity” of vote counts, denoted ∆ Trump and ∆ Biden), [boXom
leW] correlahon analysis of Biden jumps vs Trump jumps and [boXom right] plot of the
residuals. “Residuals” is deﬁned as the diﬀerence between Biden and Trump votes added
(∆ Biden-∆ Trump) for each batch.




                                             Page 26
   Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1797 Filed 11/29/20 Page 27 of 57

On the average, we expect Trump/Biden jumps to be of the same order of magnitude for each
candidate. Wild diﬀerences in magnitudes, and especially ones that favor a parhcular
candidate, are signs of potenhal anomalies. When the race is hght, we expect the points to lie
along the diagonal red line, indicahng that the jumps in vote counts are similar between both
candidates. Deviahons from the diagonal may indicate anomalous jumps.

As can be seen in the correlahon plot, and to a larger extent in the residuals plot, stahshcally
anomalous jumps are all in Biden’s favor. A jump of magnitude shown by the green line
[boXom right] is stahshcally impossible: the odds of this happening are 1 in 1023. We see two
such jumps in the FL data, both in Biden’s favor.




              Figure 1. State of Florida elechon hme series analysis (a reference).

                                             Page 27
   Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1798 Filed 11/29/20 Page 28 of 57

For the Michigan elechon (Figure 2, next page) there is one stahshcally impossible jump to the
level shown by the horizontal green line [boXom right]. The odds of this happening are 1 in
10117. This “impossible” jump also happens to be in Biden’s favor.

We note that for both states, the largest jumps are not only stahshcally impossible, but all
happen to be in Biden’s favor. For Michigan the jump occurs ajer the elechon (towards the
end of the count). In the case of Florida, the anomalous jumps occur earlier in the count.

These “impossible” Biden jumps are found at the following hme stamps in the EDISON data:
       MI: 2020-11-04 11:31:48 (+141,257 votes),
       FL: 2020-11-04 00:32:23 (+435,219 votes) and 2020-11-04 00:38:40 (+367,539 votes)




                   Figure 2. State of Michigan elechon hme series analysis.

                                            Page 28
   Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1799 Filed 11/29/20 Page 29 of 57

Analysis of Sta4s4cal Bias in Votes Added - Focusing on Michigan, Fig. 2 (top right plot) shows
results for votes added (including any jumps) for both candidates. We ﬁnd that the votes
added for Biden are systemahcally higher, i.e. there are considerably more events of the type
∆ Biden-∆ Trump > 0. While this behavior may be expected for a “blowout race” where one
candidate gets a much higher vote count than the other, it is unexpected in a race this close.
To quanhfy the bias and likelihood of such an unlikely event, we require a reference race to use
for comparison purposes. We will use the race in FL because the results are also close (51.2%
Trump, 47.9% Biden) and the FL elechon has not yet been contested to our knowledge.

Figure 3 presents an alternahve way to plot the results of Fig. 2 (top right). This plot shows the
Biden curve consistently above the Trump curve. As shown by the yellow regions, across more
than 90% of the frequency axis, votes added for Biden are consistently higher than those of
Trump. This is indicahve of bias in the way votes are added: either the vote count for Biden is
arhﬁcially inﬂated at every batch, or those of Trump are systemahcally depressed.




            Figure 3. Comparison of stahshcal bias in the votes added for Michigan.

Verhcal axis indicates votes added (for each candidate). Horizontal axis is frequency of
batches. This plot, technically called “power spectral density (PSD)”, depicts how frequently
such a vote-added count pawern occurs in the hme series.




                                             Page 29
     Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1800 Filed 11/29/20 Page 30 of 57

Quanhﬁcahon of the likelihood of such bias to occur was done using a reference hme series.
FL results were used as reference. A stahshcal test comparing the mean votes added (for MI vs
FL) concluded that for Biden, the means are not stahshcally diﬀerent, implying that the votes in
MI likely have been counted using the same method as in FL.

On the other hand, the test found signiﬁcant diﬀerences in the way Trump votes in MI were
added compared to FL. This could imply: Biden vote counts were inﬂated, or Trump vote
counts were depressed. The odds of this outcome are 1 in 1,000, an unlikely occurrence. This
stahshcal test used all data points in the hme series and the mean value of each hme series is
dominated by small jumps, which happen most frequently (see Figures 1 and 2, top right).

We also compared the “tails” of the distribuhons between MI and FL, i.e. the larger jumps
found in the hme series of ∆ Biden and ∆ Trump (Figs. 1-2, top right plots). These large jumps
contain informahon about rare events, i.e. stahshcal anomalies. By considering the votes
added that correspond to large jumps, we analyzed the behavior of large jumps while
discarding the small jumps.

Our analysis found that the stahshcs of Biden large jumps in MI did not diﬀer from those in FL.
On the other hand, the analysis found that the stahshcs of Trump large jumps in MI diﬀered
from those in FL. The odds of this happening are 1 in 1010, a stahshcal impossibility.


Conclusions - Stahshcally impossible jumps in the Biden vote counts were found in the hme
series of elechon results. For one of these jumps (MI elechon, +141,257 votes for Biden added
during a single hme interval), its odds of happening were 1 in 10117, a vanishingly small
probability. We also found systemahc bias in the way votes were counted, favoring Biden.
With high certainty, Trump vote counts were depressed (or, Biden vote counts were inﬂated).
This bias was conﬁrmed using mulhple methods1. These stahshcally unlikely events in the
Michigan elechon all favored Biden. Our analysis is stahshcal and based on the EDISON hmes
series2. It also uses Florida as a reference state for stahshcal analysis.

We recommend further inveshgahons of the root causes of these anomalies.




1Amore detailed report is available upon request.
2 EDISON dataset exhibited small occasional drops in candidates’ vote counts, but the drops were small and neglected in our analysis;
 their presence does not alter our analysis and conclusions.

                                                            Page 30
   Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1801 Filed 11/29/20 Page 31 of 57

                                      Summary
Several nahonally recognized stahshcal experts were asked to examine some 2020
Michigan vohng records, and to idenhfy anything that they deemed to be stahshcally
signiﬁcant anomalies — i.e large deviahons from the norm.

In the process they basically worked separately from other team members, consulted
with other experts, analyzed the data they were given from diﬀerent perspechves,
obtained some addihonal data on their own, etc. — all in a very limited hme allotment.

Their one — and only — objechve was to try to assure that every legal Michigan vote is
counted, and only legal Michigan votes are counted.

The takeaway is that (based on the data ﬁles they were examining) these experts came
to one or more of the following conclusions:
   1) There are some major stahshcal aberrahons in the MI vohng records, that are
      extremely unlikely to occur in a normal (i.e. un-manipulated) sexng.
   2) The appearance of sojware manipulahon (Chapter 5) is most troubling.
   3) The anomalies almost exclusively happened with the Biden votes. By comparison,
      the Trump votes looked stahshcally normal.
   4) Nine (out of 83) Michigan counhes stood out from all the rest. These counhes (see
      Page 6) showed dishnchve signs of vohng abnormalihes — again, all for Biden.
   5) The total number of suspicious votes in these counhes is 190,000± — which greatly
      exceeds the reported margin of Biden votes over Trump. (We don’t know how
      many of these are arhﬁcial Biden votes, or votes switched from Trump to Biden.)
   6) These stahshcal analyses do not prove fraud, but rather provide scienhﬁc evidence
      that the reported results are highly unlikely to be an accurate reﬂechon of how
      Michigan cihzens voted.

As stated in the Executive Overview, our strong recommendation is that (as a minimum):
     the two worst of the nine abnormal MI coun4es have an immediate recounts.

If the results of an accurate recount are that there is no signiﬁcant change in vohng results for
those two counhes (very unlikely), then the authors of this report recommend that we write
oﬀ those county deviahons as an extreme stahshcal ﬂuke, and that the Michigan vohng results
be cerhﬁed.

On the other hand, if the results of an accurate recount are that there are signiﬁcant changes
in vohng results for either of these two counhes, then the authors of this Report recommend
that (as a minimum) that the next seven stahshcally suspicious counhes also have an accurate
recount, prior to any cerhfying of the Michigan vohng results.
                                            Page 31
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1802 Filed 11/29/20 Page 32 of 57


  Declaration of Thomas Davis

  Pursuant to 28 U.S.C Section 1746, I, Thomas Davis, make the
  following declaration.

  1. I am over the age of 21 years and I am under no legal disability,
     which would prevent me from giving this declaration.

  2. My training and experience are in Information Technology (IT). I
     earned a B.S. in Computer Science from Michigan State University
     (MSU) and the bulk of my career was spent working in the central IT
     department at MSU. I retired in 2015 and now own and operate a
     small IT consulting business (TechWise).

  3. I reside at 661 S. Edgar Road, Mason, MI 48854

  4. My affidavit highlights the percentage of absentee voting that each
     major party presidential candidate received in the Michigan 2020
     election.

  5. News of a voting “glitch” in Antrim County MI caught my attention.
     In an effort to learn about what happened, I went to the Internet in
     search of the backstory. Given today’s world full of misinformation, I
     kept digging until I was satisfied with the answer.

  6. In resolving the Antrim County question satisfactorily, I stumbled
     upon a report of statistical anomalies regarding straight-party voting
     in Kent County MI. This piqued my interest enough that I went to
     the county website, downloaded the election results, and massaged
     them into Excel. I was able to reproduce the scatter graph (as seen
     on the Internet) but was not convinced that it represented anything
     anomalous about the presidential election (as reported).
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1803 Filed 11/29/20 Page 33 of 57


  7. Poking around in the Kent County voting data, I noticed that John
     James (the Republican senate candidate) received a much higher
     percentage of votes than Donald Trump (the Republican presidential
     candidate). This intrigued me enough to keep digging.

  8. I discovered that several Michigan counties use the same system to
     publish voting results – electionreporting.com – so downloaded these
     PDF datasets. Reports of potential voting irregularities in various
     locations prompted me to peek into voting data from Georgia where I
     learned about clarityelections.com (all counties in Georgia publish
     their results on this website). A nice feature of this site is that data
     can be downloaded directly into Excel for analysis.

  9. Turning my focus back to Michigan, I found that Oakland County
     publishes voting results (for multiple years) on clarityelections.com
     so downloaded the data into Excel and began poking around. This
     dataset included details about absentee voting and, in examining
     these data, stumbled upon the seemingly anomalous fact that the
     percentage of Democrat absentee voters exceeded the percentage of
     Republican voters in every precinct. This was remarkable. I then
     looked at the 2016 election data and found no similar anomaly.

  10.   Being particularly interested in my home county, I learned that
     Ingham County publishes detailed voting results (in PDF format).
     After loading these data into Excel and looking at absentee voting
     percentages, I found the same pattern as Oakland (with one outlier).

  11.   Increasingly convinced that these were evidence of algorithmic
     manipulation of voting results, I visited the websites of all 83
     Michigan county websites in a quest for voting data. Eight counties
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1804 Filed 11/29/20 Page 34 of 57


     publish detailed results which include absentee voting by precinct
     (Eaton, Grand Traverse, Ingham, Leelanau, Macomb, Monroe,
     Oakland, and Wayne) and I created Excel spreadsheets for each. The
     absentee voting pattern was evident in all cases.

  12.   I subsequently created line graphs for each of the eight counties
     and pasted them into a single PDF document. As reports of potential
     voting irregularities continued, I began looking for ways to publish
     my findings. I learned of Sidney Powell’s lawsuit in Michigan and, in
     reading the filing, came across the name William M. Briggs. Having
     never heard of him before, I tracked down his website and provided a
     copy of my graphs via the “Contact Us” form.

  13.   William M. (Matt) Briggs put me in contact with John Kroz and I
     subsequently provided my data and graphs to his team of experts. I
     also wrote a chapter of the team report which described my findings.




        Thomas Davis

        November 28, 2020

        Mason, MI
    Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1805 Filed 11/29/20 Page 35 of 57


Thomas D. Davis
661 S. Edgar Road, Mason, MI 48854 | tom@mytechwise.com | 517-881-3578



Summary
   IT executive with diversified experience delivering services that benefit a broad range of end-users
   Well-rounded leader skilled in developing effective teams, processes, and organizational structures
   Team player with results orientation and outstanding communication and interpersonal skills


Experience
Techwise Consulting, LLC (Mason, Michigan)

  Organizer and Sole Member — February 2017–Present
     Expert technology solutions and support for small businesses and individuals

Lansing Board of Water and Light (Lansing, Michigan)

  Director of Information Technology — July 2015–May 2016
    	Overall responsibility for portfolio of IT systems and networks
     Established governance to provide oversight of IT projects and services
     Rebuilt trust and collaboration between IT and business units

MICHIGAN STATE UNIVERSITY (East Lansing, MICHIGAN)

  Assistant VP, Information Technology Services — September 2014–June 2015
    	Oversaw $20M enterprise research administration project
     Directed team of functional and technical experts implementing complex software system
     Interfaced with senior executives to ensure functional and strategic alignment of project

  Acting CIO, Information Technology Services — March 2013–August 2014
     Management and oversight of MSU’s $60M central IT Services organization
    	Formulated and executed plans for major IT projects and service improvements
     Developed, maintained, and applied policies and guidelines pertinent to IT resources and assets
     Engaged with senior executives and governance groups relevant to the position

  Deputy CIO, Information Technology Services — March 2012–February 2013
    	Led planning activities for central IT unit consisting of eight departments and 340 employees
     Built highly collaborative working relationships between central IT and distributed IT units
     Restructured central IT unit to improve organizational effectiveness and service delivery

  Director, Academic Technology Services — June 2002–March 2012
     Responsible for campus networking, infrastructure, and central academic computing services
     Directed 140 employees and department with $24M annual operating budget
    	Collaborated with campus units on planning, development, and operation of IT-related services
    	Upgraded campus network backbone to 10Gbps with fault-tolerant architecture
    	Launched annual IT Conference, quarterly IT Exchange meetings, and monthly IT coordinating council
     Refurbished 40-year-old datacenter to state-of-the-art facility supporting co-location and virtualization
     Improved overall IT service quality and support utilizing ITIL-based service management practices

                                                       Page 1
   Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1806 Filed 11/29/20 Page 36 of 57

Thomas D. Davis — continued


     Established high-performance computing center to support computational research
     Merged two diverse departments with long-standing histories into single integrated support unit
    	Assisted in the development and implementation of university-wide policies and IT strategic plans
     Developed Michigan Lambda Rail (MiLR) fiber network with University of Michigan and Wayne State
     Represented MSU with off-campus interests including alumni, vendors, peer universities, and the media

  Division Manager, Computer Laboratory — April 1996–June 2002
     Managed key campus services including MSUNet authentication, Andrew File System, MSU email system,
      Blackboard CourseInfo, microcomputer labs, self-service laser printing, and web services
     Expanded division from five to 20 employees
     Worked collaboratively with Main Library on several initiatives including conversion of online catalog system
     Developed and maintained servers for K-12 schools participating in Southeast Central Network Consortium
     Provided email portion of MichK12 project in partnership with Merit Network, Inc.
     Participated on Instructional Computing and Technology Committee

  Team Leader, Computer Laboratory — May 1991–April 1996
    	Led development, deployment, and growth of MSU email system
     Managed team of two systems programmers
     Expanded Andrew File System to support MSU email, microcomputer labs, and web servers
     Implemented high-speed dial-up service
     Participated on Network Communication Committee and Merit Remote Access committee

  Systems Programmer, Computer Laboratory — August 1988–May 1991
     Developed network printing system for mainframe users
    	Administered and maintained key network servers and software (e.g., DNS)
     Managed distribution of site-licensed software


Education
MICHIGAN STATE UNIVERSITY (East Lansing, Michigan)
   BS in Computer Science with minors in Electrical Engineering and Mathematics — 1982
  	Graduated with High Honors


Professional Development
MICHIGAN STATE UNIVERSITY (East Lansing, Michigan)
   Inaugural Executive Leadership Academy (ELA) Fellow — 2006
  	Assisted with subsequent ELA cohorts and establishment of MSU IT leadership development programReferences




                                                       Page 2
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1807 Filed 11/29/20 Page 37 of 57
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1808 Filed 11/29/20 Page 38 of 57
     Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1809 Filed 11/29/20 Page 39 of 57

                                                Eric Charles Quinnell, Ph.D.
                                                          6501 Orchard Hill Dr.
                                                            Austin, TX 78739
                                                        eric.quinnell@gmail.com
                                                             (512) 736-1488


Education                 Doctor of Philosophy, Computer Arithmetic, May 2007
                          Dissertation Title: Floating-Point Fused Multiply-Add Architectures
                          Master of Science, Circuit Design, May 2006
                          Bachelor of Science, Electrical Engineering - magna cum laude, May 2004
                          The University of Texas at Austin
Experience
    ARM
         Principal Engineer – current – Core Architect (2022 ELP core)
         • Designed and specified isa and uArch plan for next gen “big” cpu core, setting general vision for full cpu team intercept
         • Wrote performance models, rtl experiments, timing experiments, verification code, micro benchmarks
         • Extracted new traces, workloads, MTBF data, and ram model tradeoffs to gather data for future insight
         • Worked with post silicon, compilers, customers, mid/small cpu groups, marketing, tech leads, unit engineers to define
              full spectrum PPA and engineer work tradeoffs
    Samsung
         Principal Engineer – Front-End Fetch/Branch-Predict Lead Micro Architect – (Exynos M4, M5, Galaxy S10/S11/S20)
         • Lead uArchitect, team lead for Front-End Fetch and Neural Net Branch Predictors, ~6 rtl, ~30 engineers all groups
         • Individual RTL for predictors, iTags, TLBs, ISA changes, skids, queues, caches, and any/all holes that need filling
         Sr. Staff Engineer 2015-2016 – L3 Lead Micro Architect, Team Lead – (Exynos M3, Galaxy S9)
         • uArchitect, team lead for from-scratch L3 shared cache, ~3 rtl, ~15 engineers all groups
         • Individual RTL for tags, snoop filters, LRU, data bank, ECC
         Staff Engineer 2013-2014 – FP/L2 Micro Architect – Mongoose ARMv8 (Exynos M1,M2, Galaxy S7, S8)
         • RTL/uArch for the floating-point multiplier (FPA), floating-point convert (FCVT), NSHUF, NSHIFT
         • RTL/uArch for the L2 shared cache, specialized in ECC, write replays, snoops, tags, arbitration
         • Sold uArch IP from UT dissertation to Samsung, used in all Exynos M-CPUs (100M+ so far)
    AMD
         MTS Engineer 2010-2012 – Micro Architect – Jaguar x86 CPU (PS4, Xbox One)
         • RTL/uArch for the floating-point multiplier (FPM), floating-point adder (FPA), AES and math units
         • Added SSE4.1, SSE4.2, AES, CLMUL, AVX to FP unit; expanded datapaths to a 128-bit native FPU
         Senior Design Engineer 2007-2009 – Physical Designer – Bobcat x86 CPU (try #2) (Netbooks)
         • Designed a variable width sleep FET implementation for the Bobcat core-C6 sleep state, 45nm
         • Physical block owner of L2 Cache. (SAPR, ECOs, DRC/LVS)
         Design Engineer II 2006-2007 – Physical Designer – Bobcat x86 CPU (try #1)
         • Physical custom placement designer for floating-point multiplier (FPM) and floating-point adder (FPA)
         • CAD method developer and owner of route, IR, and power/signal EM, 65nm
Patents:
         US8037118, US8078660, US8415972, US8988108, US9291676, US9461667, US9830129, US9904545, US10108398,
         US10360158, US10564963, US10740236, more Samsung and ARM applications pending
Publications:
         [1] Brian Grayson, Jeff Rupley, Gerald Zuraski, Eric Quinnell, Daniel A. Jiménez, Tarun Nakra, Paul Kitchin, Ryan Hensley,
         Edward Brekelbaum, Vikas Sinha, Ankit Ghiya, “Evolution of the Samsung Exynos CPU Microarchitecture,” 2020
         ACM/IEEE 47th Annual International Symposium on Computer Architecture (ISCA), 2020.
         [2] Jeff Rupley, John King, Eric Quinnell, Frank Galloway, Ken Patton, Peter-Michael Seidel, James Dinh, Hai Bui, Anasua
         Bhowmik, “The Floating-Point Unit of the Jaguar x86 Core,” 2013 IEEE 21st Symposium on Computer Arithmetic
         [3] A. Rogers, D. Kaplan, E. Quinnell, and B. Kwan, “The Core-C6 (CC6) Sleep State of the AMD Bobcat x86
         Microprocessor,” ISLPED ’12, Aug 2012.
         [4] E. Quinnell, E. E. Swartzlander, Jr., and C. Lemonds, “Bridged Fused Multiply-Add Design,” IEEE Transactions on VLSI
         Systems, 2008.
         [5] E. Quinnell, E. E. Swartzlander, Jr, “Introduction to Floating-Point Arithmetic Systems,” J.W. Wiley Encyclopedia of
         Computer Engineering, 2008.
         [6] E. Quinnell, “Floating-point fused multiply-add architectures,” PhD Thesis, The University of Texas at Austin, 2007
         [7] E. Quinnell, E. E. Swartzlander, Jr., and C. Lemonds, “Floating-Point Fused Multiply-Add Architectures,” Proceedings of
         the 41st Asilomar Conference on Signals, Systems, and Computers (ACSSC), 2007.
Actual Life:
         Eagle Scout, Collegiate Medaling Archer, Father of 3, Cub Scout Den Leader, Visiting uArch lecturer (UT, Madison), MMA
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1810 Filed 11/29/20 Page 40 of 57
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1811 Filed 11/29/20 Page 41 of 57


 Young CV 2020

 S. Stanley Young
 3401 Caldwell Drive
 Raleigh, NC 27607-3326
 919 782 2759
 Cell 919 219 2030
 genetree@bellsouth.net

 Current Position:
 CEO CGStat LLC

 Education
 BS, MES, PhD, 1966, 1968, 1974, North Carolina State University, Raleigh, NC

 Postions
    1972-1987        Research Statistician, Eli Lilly&Co.
    1987-2000        Principle Consultant, GlaxoWelcome
    2000-2002        Director, Statistical Research, GlaxoSmithKline
    1996-            Adjunct Professor of Statistics, NCSU
    1998-            Adjunct Professor of Statistics, University of Waterloo
    2002-            CEO, CGStat, LLC
    2002-2015        Assistant Director for Bioinformatics, NISS
    2004-            Adjunct Professor of Statistics, University of British Columbia
    2015-            Adjunct Professor of Biostatistics, Georgia Southern University
    2018-            Member USEPA Scientific Advisory Board

 Other Experience and Professional Memberships
    1972-          American Statistical Association
    1972-          Biometrics Society
    2004           Program Chair, ASA’s Section on SPES
    2003           Program Chair, Midwest Biopharmaceutical Statistics Workshop

 Honors
   1980              Best Statistics Paper, SAS Users’ Group International
   1989              Best Statistics Paper, SAS Users’ Group International
   1990              Fellow of the American Statistics Association
   1991              Best Statistics Application Paper, ASA
   1998              Statistics in Chemistry Award, ASA
   1999              Virtual Screening Conference, Marburg Germany
   2000              Statistics in Chemistry Award, ASA
   2000              Participant of “Biostatistics Workshop” at the Oberwolfach Institute in Germany
   2000              Participant of “Computational Chemistry Workshop” Beilstein Institute of Germany
   2006              Fellow of the American Association for the Advancement of Science
   2006              Statistics in Chemistry Award, ASA

 Book
 Peter H. Westfall and S. Stanley Young (1993) Resampling-based Multiple Testing, John
 Wiley&Sons

 Book Chapters
 Young SS, Hawkins DM. (2004) Using recursive partitioning analysis to evaluate compound
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1812 Filed 11/29/20 Page 42 of 57


 selection methods. Chemoinformatics: Methods and Protocols Ed. J. Bajorath. The Humana Press
 Inc., Totowa, NJ 07512

 Westfall, W.H., Zaykin, D.V. and Young, S.S. (2002) Multiple tests for genetic effects in association
 studies. Biostatistical Methods. S.W. Looney, Ed. Humana Press Inc., Totowa, NJ 07512

 Lambert CG, Young SS. (2006) Pharmaceutical research and development productivity: Can
 software help? Computer Applications in pharmaceutical research and development, Ekins S, Wang
 B. Eds Wiley

 Young SS, Obenchain RL, Lambert CG. (2016) A Problem of Bias and Response Heterogeneity. In
 Standing with Giants. Eds. Moghissi AA and Ross G. American Council on Science and Health.


 Patents
 Farmen MW, Lambert CG, Rusinko III AR, Young SS. Statistical deconvoluting of mixtures. US
 Patent 6,434,542. (1997).

 Lam RLH, Welch WJ, Young SS. Cell based binning methods and cell coverage system for
 molecule selection. US Patent 6,850,876 (2000)

 Young SS, Barrett, Jr. TH, Beecher CW. System, method, and computer program product for
 analyzing spectrometry data to identify and quantify individual components in a sample.
 US Patent 7,561,975 (2009)

 Papers
 Gries CL, Young SS. (1982) Positive correlation of body weight with pituitary tumor incidence in
 rats. Fundamental and Applied Toxicology 2:145-148.

 Young SS. On the choice of experimental populations for research in neurobehavioral toxicology. J
 Toxicol Environ Health. 1983 Oct-Dec;12(4-6):841-842.

 Young SS, Gries CL. (1984) Exploration of the negative correlation between proliferative hepatic
 lesions and lymphoma in rats and mice - establishment and implications. Fundamental and Applied
 Toxicology 4, 632-640.

 Meyers DB, Young SS, Gries CL. (1985) Design of cancer assays for pharmaceutical agents. J Natl
 Cancer Inst. 74,1151-1152.

 Young SS, Brannon DR. (1986) Dose selection for long-term rodent carcinogenicity studies.
 Fundam Appl Toxicol. 6, 185-188.

 Tamura RN, Young SS. (1986) The incorporation of historical information in tests of proportions:
 Simulation study of Tarone's procedure. Biometrics 42, 343-349.

 Tamura RN Young SS. (1987) A stabilized moment estimator for the beta-binomial distribution.
 Biometrics 43, 813-824.

 Young SS. (1988) Evaluation of data from long-term rodent studies. J Natl Cancer Inst. 80,3-4.
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1813 Filed 11/29/20 Page 43 of 57




 Young SS. (1988) Do short-term tests predict rodent carcinogenicity? Science. 241,1232-3.

 Westfall PH, Young SS. (1989) P-value adjustments for multiple tests in multivariate binomial
 models. JASA 84, 780-786.

 Young SS. (1989) What is the proper experimental unit for long-term rodent studies? An
 examination of the NTP benzyl acetate study. Toxicology. 54, 233-9.

 Young SS. (1989) A blind reanalysis of a random subset of NCI bioassay studies: agreement
 between rats and mice. Fundam Appl Toxicol. 12, 232-41.

 Young, S.S. (1991) Drug Design: Examining Large Experimental Designs. Proceedings of the 23rd
 Computing Science and Statistics: Symposium on the Interface.
                                                      9
 Young, S.S., and Hawkins, D.M. (1995) Analysis of a 2 full factorial chemical library. J.
 Medicinal Chemistry 38, 2784-2788.

 Young S S, Farmen M., Rusinko A. III (1996) Random versus rational which is better for general
 compound screening? Network Sci. [Electronic Publication] 2(7), URL:
 http://www.awod.com/netsci/Issues/Aug96/feature3.html

 Hawkins, D.M., Young, S.S., and Rusinko, A. III (1997) Analysis of a large structure-activity data
 set using recursive partitioning. QSAR 16: 296-302.

 Young SS, Sheffield CF, Farmen, M. (1997) Optimum utilization of a compound collection or
 chemical library for drug discovery. J. Chem. Info. Comp. Science 37: 892-899.

 Young, S.S. and Hawkins, D.M. (1998) Using recursive partitioning to analyze a large SAR data set.
 SAR and QSAR in Environmental Research 8: 183-193.

 Westfall PH, Young SS, Lin DKJ. 1998. Forward selection error control in the analysis of
 supersaturated designs. Statistica Sinica 8, 101-117.

 Chen X, Rusinko A III, Young SS. (1998) Recursive partitioning analysis of a large structure-
 activity data set using three-dimensional descriptors. J. Chem. Info. Comp. Science 38: 1054-1062.

 Westfall PH, Krishen A, Young SS. (1998) Using prior information to allocate significance levels
 for multiple endpoints. Stat Med. 17, 2107-19.

 Chen X, Rusinko A., Tropsha A, Young S S. (1999) Automated pharmacophore identification for
 large chemical data sets. J. Chem. Info. Comp. Science 39, 887–896.

 Rusinko A, Farmen MW, Lambert CG, Brown PL, Young SS. (1999). Analysis of a large
 structure/biological activity data set using recursive partitioning, J Chemical Inf Comp Sci, 39,
 1017-1026.

 Jones-Hertzog DK, Mukhopadhyay P, Keefer CE, Young SS. (1999) Use of recursive partitioning in
 the sequential screening of G-protein-coupled receptors. J Pharmacol Toxicol 42, 207-215.

 Drewry, D.H., Young, S.S. (1999) Approaches to the Design of Combinatorial Libraries. Chemom.
 Intell. Lab. Syst., 48, 1-20.
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1814 Filed 11/29/20 Page 44 of 57



 Zaykin DV, Young SS, Westfall PH. (2000) Using the false discovery rate approach in the genetic
 dissection of complex traits: a response to Weller et al. Genetics. 154, 1917-8.

 Young SS, Gombar VK, Emptage MR., Cariello NF, Lambert C, (2001) Mixture deconvolution and
 analysis of Ames mutagenicity data. Chemometrics and Intelligent Laboratory Systems 60, 5-11.

 Xie, M., Tatsuoka, K., Sacks, J., and Young, S.S. (2001) Group testing with blockers and synergism.
 JASA 96: 92-102.

 Abt M., Lim Y-B, Sacks J., Xie M., Young S.S. (2001) A sequential approach for identifying lead
 compounds in large chemical databases. Stat Sci 16, 154-168.

 Zhu L, Hughes-Oliver JM, Young, S.S. (2001) Statistical decoding of potent pools based on
 chemical structure. Biometrics, 57 (3), 922--930.

 Young, SS, Lam RLH, Welch W. (2002) Initial compound selection for sequential screening.
 Current Opinion in Drug Discovery & Development 5, 422-427.

 Yi B, Hughes-Oliver JM, Zhu L, Young, S.S. 2002. A Factorial Design to Optimize Cell-Based
 Drug Discovery Analysis. J. Chem. Info. Comp. Science, 42, 1221-1229.

 Lam R, Welch W, Young SS. (2002) Cell-based design of high throughput screening sets.
 Technometrics 44:99-109.

 Westfall PH, Zaykin DV, Young SS. (2002) Multiple tests for genetic effects in association studies.
 Methods Mol Biol. 184:143-68.

 Zaykin, D.V., Westfall, P.H., Young, S.S., Karnoub, M.A., Wagner, M.J., Ehm, M.G. (2002) Testing
 Association of Statistically Inferred Haplotypes with Discrete and Continuous Traits in Samples of
 Unrelated Individuals. Human Heredity 53, 79–91.

 Feng J, Lurati L, Ouyang H, Robinson T, Wang Y, Yuan S, and Young SS. (2003) Predictive
 toxicology: Benchmarking molecular descriptors and statistical Methods. J Chem Inf Comput Sci
 43, 1463-1470

 Liu L, Hawkins DM, Ghosh S, Young SS. (2003) Robust singular value decomposition analysis of
 microarray data. Proceedings of the National Academy of Sciences, 100, 13167-13172.

 Young SS, Wang M, Gu F. (2003) Design of diverse and focused combinatorial libraries using an
 alternating algorithm. J. Chem. Info. Comp. Science 43, 1916-1921.

 Hawkins DM, Wolfinger RD, Liu L, and Young SS. (2003) Exploring blood spectra for Signs of
 Ovarian Cancer. Chance, 16, 19-23.

 Young SS, Ge N. Design of diversity and focused combinatorial libraries in drug discovery.
 Current Opinion in Drug Discovery & Development 2004 7, 318-324.

 Jung SH, Bang H, Young SS. (2005) Sample size calculation for multiple testing in microarray data
 analysis. Biostatistics 6, 157-169.

 Liu, J., Feng, J., Young, S.S. (2005) PowerMV: A Software Environment for Molecular Viewing,
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1815 Filed 11/29/20 Page 45 of 57


 Descriptor Generation, Data Analysis and Hit Evaluation. J. Chem. Inf. Model. 45, 515-522.

 Young SS, Ge N. (2005) Recursive partitioning analysis of complex disease pharmcogenetic studies:
 I. Motivation and overview. Pharmacogenomics. 6, 65-75.

 Karr AF, Feng J, Lin X, Sanil AP, Young SS, Reiter JP. (2005) Secure analysis of distributed
 chemical databases without data integration. J Comput Aided Mol Des. 19, 739-747.

 Zaykin, D.V., Young, S.S. (2005) Recursive partitioning as a tool for pharmcogenetic studies of
 complex diseases: II. Statistical considerations. Pharmacogenomics. 6, 77-89.

 Karr AF, Fulp WJ, Vera F, Young SS, Lin X, Reiter JP. (2006) Secure, privacy-preserving analysis
 of distributed databases. Technometrics 48, 133-143.

 Feng J., Sanil A, Young SS. (2006) PharmID: Pharmacophore identification using Gibbs sampling.
 Journal of Chemical Information and Modeling. 46, 1352-1359.

 Young, SS, Fogel, P., Hawkins, DM. (2006) Clustering Scotch Whiskies using Non-Negative
 Matrix Factorization. Q&SPES News 14, 11-13.

 Remlinger KS, Hughes-Oliver JM, Young SS, Lam RL. (2006) Statistical design of pools using
 optimal coverage and minimal collision. Technometrics 48, 133-143.

 Wang, X. S., Salloum, G.A., Chipman, H.A., Welch, W.J. Young, S.S. (2007) Exploration of cluster
 structure-activity relationship analysis in efficient high-throughput screening. J. Chem. Inf. Model.
 47, 1206-1214.

 Fogel P, Young SS, Hawkins DM, Ledirac N. (2007) Inferential, robust non-negative matrix
 factorization analysis of microarray data. Bioinformatics 23, 44-49.

 Young SS. (2008) Re: Low-fat dietary pattern and cancer incidence in the Women's Health Initiative
 Dietary Modification Randomized Controlled Trial. J Natl Cancer Inst. 100:284.

 Marcus P, Arnold RJG, Ekins S, Sacco P, Massanari M, Young SS, Donohue J, Bukstein D. (2008)
 A retrospective randomized study of asthma control in the US: results of the CHARIOT study
 Current Medical Research and Opinion, 24, 3443-3452.

 Young SS, Bang H, Oktay K.(2009) Cereal-induced gender selection? Most likely a multiple testing
 false positive. Proc. Roy Soc B 276(1660): 1211–1212.

 Fogel P, Gobinet C, Young SS, Zugaj D. (2009) Evaluation of unmixing methods for the separation
 of quantum dot sources. WHISPERS 2009

 Young SS, Yu M. (2009) To the Editor: Association of Bisphenol A with diabetes and other
 abnormalities. JAMA 301:720-722.

 Young SS. (2009) Bias, multiple modeling and trust me science. Pediatrics. (on line)

 Young SS. (2009) Acknowledge and fix the multiple testing problem. International Journal of
 Epidemiology doi: 10.1093/ije/dyp188.
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1816 Filed 11/29/20 Page 46 of 57


 Profeta S Jr., Kumar SVS, Austin R, Young SS. (2010) Differential reactivity of thiophene-2-
 carboxylic and thiophene-3-carboxylic acids. Results from DFT and Hartree–Fock theory. Journal
 of Molecular Graphics and Modelling 28:540-547.

 Young SS, Karr A. (2011) Deming, data and observational studies: A process out of control and
 needing fixing. Significance, September, 122-126.
 Triant VA, Josephson F, Rochester CG, Althoff KN, Marcus K, Munk R, Cooper C, D'Agostino RB,
 Costagliola D,Sabin CA,10 P. L. Williams PL,11 S. Hughes S,12 W. S. Post WS, Chandra-Strobos
 N, Guaraldi G, Young SS, Obenchain R, Bedimo R, Miller V, Strobos J. (2011) Adverse Outcome
 Analyses of Observational Data: Assessing Cardiovascular Risk in HIV Disease. Clinical Infectious
 Diseases. doi: 10.1093/cid/cir829

 Beasley CM, Benson C, Xia JQ, Young SS, Haber H, Mitchell MI, Loghin C. (2011) Systematic
 decrements in QTc between the first and second day of contiguous daily ECG recordings under
 controlled conditions. PACE 34, 1116-1127.

 Hughes-Oliver JM, Brooks A, Welch W, Khaldei MG, Hawkins DM, Young SS, Patil K, Howell
 GW, Ng RT, Chu MT. (2011-2012) ChemModLab: A web-based cheminromates modeling
 laboratory. In Silico Biology 11, 61-81.

 Anamitra Pal A, J. S. Thorp JS, Khan T, Young KT (2013) Classification trees for complex
 synchrophasor data, Electric Power Components and Systems 41, 1381-1396.

 Young SS, Katzoff M. (2013) Multivitamins for cancer prevention in men. JAMA 309, 980-981.

 Obenchain RL, Young SS. (2013) Advancing statistical thinking in health care research. Journal of
 Statistical Theory and Practice 7, 456-469.

 Young SS, Xia JQ. (2013) Assessing geographic heterogeneity and variable importance in an air
 pollution data set. Statistical analysis and data mining. 6, 375-386.

 Young SS. (2013) Re: "Modeling the association between particle constituents of air pollution and
 health outcomes. American Journal of Epidemiology 177, 195.

 Zhang K, Hughes-Oliver JM, Young SS. (2013) Analysis of high-dimensional structure-activity
 screening datasets using the Optimal Bit String Tree. Technometrics 55, 161-173.

 Fogel P, Hawkins DM, Beecher C, Luta G, Young SS. (2013) A tale of two matrix factorizations.
 The American Statistician 67, 207-218.

 Webb D, Leahy MM, Milner JA, Allison DB, Dodd KW, Gaine PC, Matthews RAJ, Schneeman BO,
 Tucker KL, Young SS. (2013) Strategies to optimize the impact of nutritional surveys and
 epidemiological studies. Advances in Nutrition (Impact Factor: 3.2). 01/2013; 4(5):545-7.

 Kuske RR, Young SS. (2014) Breast brachytherapy versus whole-breast irradiation: Reported
 differences may be statistically signiﬁcant but clinically trivial. Radiation Oncology 88, 266-268.

 Young SS, Fogel P. (2014) Air pollution and daily deaths in California. Proceedings, 2014
 Discovery Summit. https://community.jmp.com/docs/DOC6691/
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1817 Filed 11/29/20 Page 47 of 57


 Lopiano KK, Obenchain RL, Young SS. (2014) Fair Treatment Comparisons in Observational
 Research. Statistical Analysis and Data Mining 7, 376–384.

 Young SS. (2015) Where there is smoke, there are often mirrors. BMJ 2014;348:g40
 http://www.bmj.com/content/348/bmj.g40/rr

 Young SS, Obenchain RL, Krstic G. (2015) Local Control Analysis of Radon and Ozone. Discovery
 Summit 2015. https://community.jmp.com/docs/DOC-7784

 Lopiano KK, Smith RL, Young SS (2015) Air quality and acute deaths in California, 2000-2012.
 https://arxiv.org/abs/1502.03062

 Fogel P, Gaston-Mathé Y, Fogel F, Luta G, Young SS. (2016) Applications of a Novel Clustering
 Approach Using Non-Negative Matrix Factorization to Environmental Research in Public Health.
 International Journal of Environmental Research and Public Health. 13,509
 doi:10.3390/ijerph13050509.

 Obenchain RL, Young SS. (2017) Local Control strategy: Simple analyses of air pollution data can
 reveal heterogeneity in longevity outcomes. Risk Analysis. Risk Anal. doi: 10.1111/risa.12749

 Young SS. (2017) Air quality environmental epidemiology studies are unreliable. Regulatory
 Toxicology and Pharmacology 88, 177-180.

 Young SS, Smith RL, Lopiano KK. (2017) Air quality and acute deaths in California, 2000-2012.
 Regulatory Toxicology and Pharmacology 88, 173-184.

 Peace KE, Yin JJ, Rochani H, Pandeya S, Young SS. (2018) A Serious Flaw in Nutrition
 Epidemiology: A Meta-Analysis Study. International Journal of Biostatistics. Published Online:
 2018-11-22 | DOI: doi.org/10.1515/ijb-2018-0079


 You C, Lin DJK,Young SS. (2018) PM2.5 and ozone, indicators of air quality, and acute deaths in
 California, 2004–2007. Regulatory Toxicology and Pharmacology 96:190-196.

 You C, Lin DKJ, Young SS (2018) Time series smoother for effect detection. PLoS ONE 13(4):
 e0195360. doi.org/10.1371/journal.pone.0195360

 Young SS, Acharjee MK, Das K. (2018) The reliability of an environmental epidemiology meta-
 analysis, a case study. Regulatory Toxicology and Pharmacology. 102:47-52.

 Young SS and Fogel P. (2018) MetaEval: a JMP add-in to evaluate a claim coming from a meta-
 analysis [version 1; not peer reviewed]. F1000Research 2018, 7:1913 (slides)
 doi: 10.7490/f1000research.1116344.1)

 Obenchain, R., Young, S. S., Krstic, G. 2019. Low-level radon exposure and lung cancer mortality.
 Regulatory Toxicology and Pharmacology 107 (2019) 104418
 https://doi.org/10.1016/j.yrtph.2019.104418.]

 Young SS, Kindzierski KB. 2018. Combined background information for meta-analysis evaluation.
    https://arxiv.org/abs/1808.04408
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1818 Filed 11/29/20 Page 48 of 57


 Young SS, Kindzierski KB. 2019. Evaluation of a meta-analysis of air quality and heart attacks, a
 case study, Critical Reviews in Toxicology, doi: 10.1080/10408444.2019.1576587
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1819 Filed 11/29/20 Page 49 of 57




  Declaration of Louis Bouchard

  Pursuant to 28 U.S.C Section 1746, I, Louis Bouchard, make the
  following declaration.

  1. My name is Louis Bouchard. I am over the age of 21 years and I am
     competent to testify in this action. All of the facts stated herein are
     true and based on my personal knowledge. All scientific conclusions
     herein are made to a reasonable degree of scientific certainty in my
     fields of expertise.

  2. I received a Bachelor of Science in Physics in 1996 (McGill
     University), a Master of Science in Medical Biophysics in 1999
     (University of Toronto) and a Ph.D. in Chemistry in 2005 (Princeton
     University).

  3. I have extensive professional experience as a research scientist and
     teacher at a research university and have taught hundreds of
     students and mentored many graduate and undergraduate students.
     In this capacity, I frequently engage in complex and sophisticated
     data modeling and statistical analysis. I am required to prepare
     scientific papers and give presentations in class and at scientific
     meetings. I make this declaration in my personal capacity.

  Executive Summary
  4. I was asked and willingly participated as part of a statistical team of
     unpaid citizen volunteer scientists, mathematicians, and engineers
     to produce a statistical vote analysis of the Michigan 2020
     Presidential Election.
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1820 Filed 11/29/20 Page 50 of 57




  5. The team produced a report entitled “Michigan 2020 Voting Analysis
     Report”. I hereby attest that my contributed section is a Chapter
     titled “Statistical Analysis of Michigan 2020 Election” where I
     analyzed Edison time-course data for Michigan and compared it to
     Florida. I have found statistical anomalies in the vote count. The
     reported findings are of the “statistically impossible” kind. I
     authored this section as a sole author.

  6. The Chapter is a simplified version (i.e. layman’s version) of a more
     detailed report, which is available on request.



  November 29, 2020

                                     Louis Bouchard, Ph.D.
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1821 Filed 11/29/20 Page 51 of 57




L O U I S          B O U C H A R D
Assoc i a te Prof e ssor | UC L A De pa rtme nts of C h e mi stry & B i oc he mi stry a nd of B i oe ng i ne e ri ng

ed u c a t i o n a n d t r a i n i n g

2005-08       UC Berkeley | Post Doc | Chemistry & Materials Sciences
2000-05       Princeton University | Ph.D. | Physical Chemistry
1997-99       University of Toronto | M.Sc. | Medical Biophysics
1993-96       McGill University | B.Sc. | Physics

awards and honors

2015        ΑΧΣ (UCLA) Glenn T. Seaborg Award
2015        Chinese Academy of Sciences | CAS President's International Fellowship
2014        Jonsson Comprehensive Cancer Center | Seed Grant Award
2014        UCLA Diversity & Faculty Development | Faculty Career Development Award
2013        UCLA Diversity & Faculty Development | Faculty Career Development Award
2013        Jonsson Comprehensive Cancer Center | Seed Grant Award
2012        Arnold and Mabel Beckman Foundation | Beckman Young Investigator Award
2012        Exploratory Research Space | RWTH Aachen University
2012        UCLA Diversity & Faculty Development | Faculty Career Development Award
2011        Jonsson Comprehensive Cancer Center | Seed Grant Award
2011        UCLA Council on Research | Faculty Research Grant Award
2010        Spectroscopy Society of Pittsburgh | Starter Grant Award
2008        Camille and Henry Dreyfus Foundation | New Faculty Award
2003        Princeton University | Charlotte Elizabeth Procter University Honorific Fellowship
1998        University of Toronto | Graduate Fellowship

a p p o i n t m en t s

2014-              UCLA | Molecular Biology Institute | Associate Member
2012               RWTH Aachen University | Visiting Scientist
2009-              UCLA | California NanoSystems Institute | Member
2009-              UCLA | Affiliate Faculty | Department of Bioengineering
2008-2016          UCLA | Assistant Professor | Department of Chemistry and Biochemistry
2016-              UCLA | Associate Professor | Department of Chemistry and Biochemistry
2018-              Associate Editor | Science Advances

patents

1. US National Stage Patent Application No. 16/626,508 (Filed: December 24, 2019) PCT
   Patent Application No. PCT/US2018/039944, WO2019006088A1 (Filed: Jun. 28, 2017,
   Published: Jan. 3, 2019). Title: “Training artificial neural networks with reduced
   computational complexity”. Inventors: Youssef K, Bouchard LS.
2. US Patent Application no. 15/799,498 (Filed: Nov. 1, 2016 as Provisional Appln. No.
   62/415,986). Title: “Biologically applicable water-soluble heterogeneous catalysts for para-
   hydrogen induced polarization”. Inventors: Glöggler S, Wagner S, Bouchard LS.
3. US Patent no. US20160171727A1 (Granted: Apr. 24, 2018). Title: “Feature-preserving
   image noise removal”. Inventors: Youssef K, Bouchard LS.



                                                           1
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1822 Filed 11/29/20 Page 52 of 57




4. International Patent Application no. PCT/US2014/055507 (Filed: Sep. 12, 2014). Title:
    “Universal bio diagnostic, drug delivery device & marker for correlated optical & electron
    microscopy”. Inventors: Zurbuchen M, Lake M, Zhou ZH, Bouchard LS.
5. US Patent no. US20150137807 A1 (Application: US 14/413,679); International Patent no.
    WO/2014/011937 A1. (Application: PCT/US2013/050161, Published: Jan. 16, 2014). Title:
    “Miniaturized magnetic resonance probe”. Inventors: Hu J, Bouchard LS.
6. US Patent no. US8547095 B2 (Application: US 12/753,306, Published: Oct. 1, 2013);
    International Patent no. WO/2009/046350 A1 (Application: PCT/US2008/078820,
    Published: Apr. 9, 2009). Title: “Detection of magnetic resonance signals using a
    magnetoresistive sensor”. Inventors: Budker D, Pines A, Xu S, Hilty C, Ledbetter MP,
    Bouchard LS.
7. US Patent no. US20110001478 A1 (Application: US 12/747,488, Published: Jan. 6, 2011);
    International Patent no. WO/2009/097053 A1 (Application: PCT/US2008/086646,
    Published: Aug. 6, 2009). Title: “Magnetic resonance imaging of living systems by remote
    detection”. Inventors: Wemmer DE, Pines A, Bouchard LS, Xu S, Harel E, Budker D, Lowery T,
    Ledbetter MP.
8. US Patent no. US8570042 B2 (Application: US 12/675,604, Published: Oct. 29, 2013);
    International Patent no. WO/2009/029896 A1 (Application: PCT/US2008/074925,
    Published: Mar. 5, 2009). Title: “Adjustable permanent magnet assembly for NMR and MRI”.
    Inventors: Pines A, Paulsen A, Bouchard LS, Blümich B.
9. US Patent no. US8633693 B2 (Application: US 12/594,341, Published: Jan. 21, 2014);
    International Patent no. WO/2008/154059 A9 (Application: PCT/US2008/059183,
    Published: Feb. 19, 2009). Title: “Rotating-frame gradient fields for magnetic resonance
    imaging and nuclear magnetic resonance in low fields”. Inventors: Bouchard LS, Pines A,
    Demas V.
10. US Patent no. US20120136241 A1 (Application: US 13/202,976, Published: May 31, 2012);
    International Patent no. WO/2010/096828 (Application: PCT/US2010/025097,
    Published: Aug. 26, 2010). Title: “Multi-modality nanoparticles having optically responsive
    shape”. Inventors: Chen FF, Bouchard LS.

p u b l i c a t i o n s ( ov e r 8 0 p u b l i c a t i on s i n p e er - r ev i ew ed j o u r n a l s )

1. Li H, Zhao X, Wang Y, Lou X, Chen S, Deng E, Shi L, Xie J, Tang D, Zhao J, Bouchard LS, Xia L,
   Zhou X, Damaged lung gas-exchange function of discharged COVID-19 patients detected by
   hyperpolarized 129 Xe MRI, Science Advances 20 Nov 2020: eabc8180 DOI:
   10.1126/sciadv.abc8180
2. Hasani-Sadrabadi MM, Majedi FS, Miller ML, Thauland TJ, Bouchard LS, Li S and Butte MJ,
   Augmenting T-cell responses to tumors by in situ nanomanufacturing, Materials Horizons
   (advance article) https://doi.org/10.1039/D0MH00755B
3. Majedi FS, Hasani-Sadrabadi MM, Thauland TJ, Li S, Bouchard LS, Butte MJ, T-cell activation
   is modulated by the 3D mechanical microenvironment, Biomaterials 252, 120058 (2020)
4. Youssef K, Cai Y, Schuette G, Zhang D, Huang Y, Rahmat-Samii Y, Bouchard LS, Scalable End-
   to-End Radar Classification: A Case Study on Undersized Dataset Regularization by
   Convolutional-MST (in preparation)
5. Koumoulis D, Fang L, Chung DY, Kanatzidis MG, Bouchard LS, Evolution of nontrivial Fermi
   surface features in the band structures of the homologous members Pb 5 Bi 6 Se 14 and
   Pb 5 Bi 12 Se 2 3 , Phys. Rev. B. 101, 115309 (2020)
6. Zheng Q, Guo Q, Yuan Y, Zhang X, Jiang W, Xiao S, Zhang B, Lou X, Ye C, Liu M, Bouchard LS,
   Zhou X, A Small Molecule Multifunctional Tool for pH Detection, Fluorescence Imaging and
   Photodynamic Therapy, ACS Appl. Bio Mater. 3, 1779-1786 (2020)


                                                                   2
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1823 Filed 11/29/20 Page 53 of 57




7. Kaltschnee L, Jagtap AP, McCormick J, Wagner S, Bouchard LS, Utz M, Griesinger C, Glöggler
    S, Hyperpolarization of Amino Acids in Water Utilizing Parahydrogen on a Rhodium
    Nanocatalyst, Chemistry: A Europeau Journal 25, 11031-11035 (2019)
8. Majedi FS, Hasani-Sadrabadi MM, Thauland TJ, Li S, Bouchard LS, Butte MJ, Augmentation of
    T-Cell Activation by Oscillatory Forces and Engineered Antigen-Presenting Cells, Nano
    Letters 19, 6945-6954 (2019)
9. Yang S, McCormick J, Mamone S, Bouchard LS, Glöggler S, Nuclear Spin Singlet States in
    Photoactive Molecules: From Fluorescence/NMR Bimodality to a Bimolecular Switch for
    Spin Singlet States, Angewandte Chemie 58, 2879-2883 (2019)
10. Archer BJ, Überrück T, Mack JJ, Youssef K, Jarenwattananon NN, Rall D, Wypysek D, Wiese M,
    Bluemich B, Wessling M, Iruela-Arispe ML, Bouchard LS, Non-Invasive Quantification of Cell
    Density in 3D Gels by MRI, IEEE Trans. Biomed. Eng. 66, 821-830 (2019)
11. Acosta VM, Bouchard LS, Budker D, Folman R, Lenz T, Maletinsky P, Rohner D, Schlussel Y,
    Thiel L, Color centers in diamond as novel probes of superconductivity, Journal of
    Superconductivity and Novel Magnetism 32, 85-95 (2019)
12. Youssef K, Bouchard LS, Haigh KZ, Krovi H, Silovsky J, Vander Valk CP, Machine learning
    approach to RF transmitter identification, IEEE Journal of Radio Frequency Identification 2,
    197-205 (2018) see also: arXiv:1711.01559 (2017)
13. McCormick J, Korchak S, Mamone S, Ertas Y, Liu Z, Verlinsky L, Wagner S, Glöggler S,
    Bouchard LS, Over 12% polarization and 20 minute lifetime of 15 N on choline derivative
    utilizing parahydrogen and Rh nanocatalyst in water, Angew. Chem. 57, 1-6 (2018)
14. Hasani-Sadrabadi MM, Majedi FS, Bensinger SJ, Wu BM, Bouchard LS, Weiss PS,
    Moshaverinia A, Mechanobiological mimicry of helper T lymphocytes to evaluate cell-
    biomaterials crosstalk, Adv. Mater. 30, 1706780 (2018)
15. Jarenwattananon NN, Bouchard LS, Breakdown of Carr-Purcell-Meiboom-Gill spin echoes in
    inhomogeneous fields, J. Chem. Phys. 149, 084304 (2018)
16. Majedi FS, Hasani-Sadrabadi MM, Kidani Y, Thauland TJ, Moshaverinia A, Butte MJ,
    Bensinger SJ, Bouchard LS, Cytokine secreting microparticles engineer the fate and the
    effector functions of T cells, Adv. Mater. 9, 23400-08 (2017)
17. Koumoulis D, Kupers M, Touzani R, Zhang Y, Fokwa BPT, Bouchard LS, Cr 3 triangles induced
    competing magnetic interactions in the new metal boride TiCrIr 2 B 2 : An NMR and DFT study,
    Mater. Res. Bull. 100, 91-96 (2017)
18. Mack JJ, Mosqueiro T, Archer BJ, Jones W, Sunshine H, Faas G, Briot A, Aragon R, Su T, Romay
    M, McDonald A, Kuo CH, Lizama C, Lane T, Zovein A, Fang Y, Tarling E, de Aguiar Vallim T,
    Navab M, Fogelman A, Bouchard LS, Iruela-Arispe ML, NOTCH1 is a mechanosensor in adult
    arteries, Nat. Commun. 8, 1620 (2017)
19. Koumoulis D, Taylor RE, McCormick J, Ertas YN, Pan L, Che X, Wang KL, Bouchard LS,
    Effects of Cd vacancies and unconventional spin dynamics in the Dirac Semimetal Cd 3 As 2 , J.
    Chem. Phys. 147, 084706 (2017)
20. Yang Y, Chen S, Liu L, Li S, Zeng Q, Zhao X, Li H, Zhang Z, Bouchard LS, Liu M, Zhou X,
    Increasing cancer therapy efficiency through targeting and localized light activation, ACS
    Appl. Mater. Interfaces 9, 23400-23408 (2017)
21. Lake M, Bouchard LS, Targeted nanodiamonds for identification of subcellular protein
    assemblies in mammalian cells, PLOS ONE 12, e0179295 (2017)
22. McCormick J, Grunfeld AM, Ertas YN, Biswas AN, Marsh KL, Wagner S, Glöggler S, Bouchard
    LS, Aqueous ligand-stabilized palladium nanoparticle catalysts for parahydrogen induced
    13 C hyperpolarization, J. Am. Chem. Soc. 89, 7190-7194 (2017)

23. Yang S, Yuan Y, Jiang W, Ren L, Deng H, Bouchard LS, Zhou X, Liu M, Hyperpolarized 129 Xe
    MRI sensor for H 2 S, Chem. Eur. J. 23, 7648-7652 (2017)



                                                3
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1824 Filed 11/29/20 Page 54 of 57




24. Ertas YN, Bouchard LS, Controlled nanocrystallinity in Gd nanobowls leads to
    magnetization of 226 emu/g, J. Appl. Phys. 121, 093902 (2017)
25. Zheng Q, Guo Q, Yuan Y, Yang Y, Zhang B, Ren L, Zhang X, Luo Q, Liu M, Bouchard LS, Zhou X,
    Mitochondria targeted and intracellular biothiol triggered hyperpolarized 129 Xe magneto-
    fluorescent biosensor, Anal. Chem. 89, 2288-2295 (2017)
26. Chen J, Lourette S, Rezai K, Hoelzer T, Lake M, Nesladek M, Bouchard LS, Hemmer P, Budker
    D, Optical quenching and recovery of photoconductivity in single-crystal diamond, Appl.
    Phys. Lett. 110, 011108 (2017)
27. Jarenwattananon NN, Bouchard LS, Jarenwattananon and Bouchard Reply, Phys. Rev. Lett.
    117, 249702 (2016)
28. Koumoulis D, Scheifers JP, St. Touzani R, Fokwa BPT, Bouchard LS, Pseudogap formation
    and vacancy ordering in the new perovskite boride Zr 2 Ir 6 B, Acta Materialia 120, 32-39
    (2016)
29. Koumoulis D, Scheifers JP, St. Touzani R, Fokwa BPT, Bouchard LS, Direct chemical fine-
    tuning of electronic properties in Sc 2 Ir 6-x Pd x B, ChemPhysChem 17, 2972-2976 (2016)
30. Yang S, Jiang W, Ren L, Yuan Y, Zhang B, Luo Q, Guo Q, Bouchard LS, Liu M, Zhou X, Biothiol
    xenon MRI sensor based on thiol-addition reaction, Anal. Chem. 88, 5835-5840 (2016)
31. Youssef K, Jarenwattananon NN, Bouchard LS, 4-D Flow Control in Porous Scaffolds:
    Toward a Next Generation of Bioreactors, IEEE TBME 64, 61-69 (2017)
32. Guo Q, Zeng Q, Jiang W, Zhang X, Luo Q, Zhang X, Bouchard LS, Liu M, Zhou X, A molecular
    imaging approach to mercury sensing based on hyperpolarized 129 Xe molecular clamp probe,
    Chem. Eur. J. 22, 3967-3970 (2016)
33. Glöggler S, Grunfeld AM, Ertas YN, McCormick J, Wagner S, Bouchard LS, Surface Ligand-
    Directed Pair-wise Hydrogenation for Heterogeneous Phase Hyperpolarization, Chem. Comm.,
    52, 605-608 (2016)
34. Ertas YN, Jarenwattananon NN, Bouchard LS, Oxide-Free Gadolinium Nanocrystals with
    Large Magnetic Moments, Chem. Mater. 27, 5371-5376 (2015)
35. Koumoulis D, Morris GD, He L, Kou X, King D, Wang D, Hossain MD, Wang KL, Fiete GA,
    Kanatzidis MG, Bouchard LS, Nanoscale β-Nuclear Magnetic Resonance Depth Imaging of
    Topological Insulators, Proc. Natl. Acad. Sci. USA 112, E3645-E3650 (2015)
36. Koumoulis D, Chasapis TC, Leung B, Taylor RE, Stoumpos CC, Calta NP, Kanatzidis MG,
    Bouchard LS, Site-specific Contributions to the Band Inversion in a Topological Crystalline
    Insulator, Adv. Electr. Mater. 1, 1500117, 12pp (2015)
37. Youssef K, Jarenwattananon NN, Bouchard LS, Feature-Preserving Noise Removal, IEEE
    Trans. Med. Imag. 34, 1822-1829 (2015)
38. Chasapis TC, Koumoulis D, Leung B, Calta NP, Lo SH, Dravid VP, Bouchard LS, Kanatzidis MG,
    Two-Band Model Interpretation of the p- to n- Transition in Ternary Tetradymite
    Topological Insulators, APL Materials 3, 083601, 8pp (2015)
39. Glöggler S, Wagner S, Bouchard LS, Hyperpolarization of Amino Acid Derivatives in Water
    for Biological Applications, Chem. Sci. 6, 4261-4266 (2015)
40. Jarenwattananon NN, Bouchard LS, Motional Averaging of Nuclear Resonance in a Field
    Gradient, Phys. Rev. Lett. 114, 197601, 5pp (2015) (selected, PRL Editors’ Suggestion)
    Erratum Phys. Rev. Lett. 116, 219903 (2016)
41. Brown JW, Jarenwattananon NN, Otto T, Wang JL, Glöggler S, Bouchard LS, Heterogeneous
    Heck Coupling in Multivariate Metal-Organic Frameworks for Enhanced Selectivity, Catal.
    Commun. 65, 105-107 (2015)
42. Glöggler S, Grunfeld AM, Ertas YN, McCormick J, Wagner S, Schleker PPM, Bouchard LS, A
    Nanoparticle Catalyst for Heterogeneous Phase Para-Hydrogen-Induced Polarization in
    Water, Angew. Chem. Intl Ed. 54, 2452-6 (2015)



                                              4
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1825 Filed 11/29/20 Page 55 of 57




43. Alexandrova AN, Bouchard LS, Sub-Nano Clusters: The Last Frontier of Inorganic
    Chemistry, Adv. Chem. Phys. 156, 73-100 (2015) Eds: SA Rice, AR Dinner, John Wiley & Sons
    Inc., Hoboken, NJ. ISBN: 978-1-118-94969-6.
44. Otto T, Jarenwattananon NN, Glöggler S, Brown JW, Melkonian A, Ertas YN, Bouchard LS,
    Effects of Multivariate Linker Substitution, Metal Binding, and Reactor Conditions on the
    Catalytic Activity of a Pd-Functionalized MOF for Olefin Hydrogenation, Appl. Catal. A: Gen.
    488, 248-255 (2014)
45. Brown JW, Nguyen QT, Otto T, Jarenwattananon NN, Glöggler S, Bouchard LS, Epoxidation
    of Alkenes with Molecular Oxygen Catalyzed by a Manganese Porphyrin-Based Metal-
    Organic Framework, Cat. Comm. 59, 50-54 (2015)
46. Koumoulis D, Taylor RE, King Jr D, Bouchard LS, NMR Study of Native Defects in PbSe, Phys.
    Rev. B 90, 125201, 6pp (2014)
47. Koumoulis D, Leung B, Chasapis TC, Taylor RE, King Jr D, Kanatzidis MG, Bouchard LS,
    Understanding Bulk Defects in Topological Insulators From Nuclear-Spin Interactions, Adv.
    Func. Mater. 24, 1519-1528 (2014)
48. Jarenwattananon NN, Glöggler S, Otto T, Melkonian A, Morris W, Burt SR, Yaghi OM,
    Bouchard LS, Thermal maps of gases in Heterogeneous Reactions, Nature 502, 537-540
    (2013) Story covered in: Nature (editorial), C&E News, Chemistry World, SpectroscopyNOW,
    Physics Today
49. Zurbuchen MA, Lake MP, Kohan SA, Leung B, Bouchard LS, Nanodiamond Landmarks for
    Subcellular Multimodal Optical and Electron Imaging, Sci. Rep. 3, 2668, 5pp (2013)
50. Waxman A, Schlussel Y, Groswasser D, Acosta VM, Bouchard LS, Budker D, Folman R,
    Diamond Magnetometry of Superconducting Thin Films, Phys. Rev. B 89, 054509, 9pp (2014)
51. Compton R, Osher S, Bouchard LS, Hybrid Regularization for MRI Reconstruction with
    Static Field Inhomogeneity Correction, Inverse Probl. Imag. 7, 1215-1233 (2013)
52. Taylor RE, Alkan F, Koumoulis D, Lake MP, King D, Dybowski C, Bouchard LS, A combined
    NMR and DFT study of Narrow Gap Semiconductors: The case of PbTe, J. Phys. Chem. C 117,
    8959-8967 (2013)
53. Koumoulis D, Chasapis TC, Taylor RE, Lake MP, King D, Jarenwattananon NN, Fiete GA,
    Kanatzidis MG, Bouchard LS, NMR Probe of Metallic States in Nanoscale Topological
    Insulators, Phys. Rev. Lett.110, 026602 (2013)
54. Mack JJ, Youssef K, Lake MP, Noel ODV, Wu A, Iruela-Arispe ML, Bouchard LS, Real-Time
    Maps of Fluid Flow Fields in Porous Biomaterials, Biomaterials 34, 1980-1986 (2013)
55. Taylor RE, Leung B, Lake MP, Bouchard LS, Spin-Lattice Relaxation in Bismuth
    Chalcogenides, J. Phys. Chem. C 116, 17300-17305 (2013)
56. Budker D, Ledbetter MP, Appelt S, Bouchard LS, Wojtsekhowski B, Polarized Nuclear
    Target Based on Parahydrogen Induced Polarization. Nucl. Inst. Meth. Phys. Res. A 694, 246-
    250 (2013)
57. Sharma R, Bouchard LS, Strongly Hyperpolarized Gas From Parahydrogen by Rational
    Design of Ligand-Capped Nanoparticles, Sci. Rep. 2, 277 (2011)
58. Youssef K, Mack JJ, Iruela-Arispe ML, Bouchard LS, Macro-scale Topology Optimization for
    Controlling Internal Shear Stress in a Porous Scaffold Bioreactor, Biotech. & Bioeng. 109,
    1844-1854 (2012)
59. Sharma R, Taylor RE, Bouchard LS, Intramolecular Ligand Dynamics in d 15 -(PPh 3 )-Capped
    Gold Nanoparticles Investigated by 2 H NMR, J. Phys. Chem. C 115, 3297-3303 (2011)
60. Bouchard LS, Acosta VM, Bauch E, Budker D, Detection of the Meissner effect with a
    Diamond Magnetometer, New J. Phys. 13, 025017 (2011)
61. Michalak DJ, Xu S, Lowery TJ, Crawford CW, Ledbetter M, Bouchard LS, Wemmer DE, Budker
    D, Pines A, Relaxivity of Gadolinium Complexes Detected by Atomic Magnetometry, Magn.
    Reson. Med. 66, 605-608 (2011)


                                               5
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1826 Filed 11/29/20 Page 56 of 57




62. McFadden C, Bouchard LS, Universality of Cluster Dynamics, Phys. Rev. E 82, 061125 (2010)
63. Acosta VM, Bauch E, Ledbetter MP, Waxman A, Bouchard LS, Budker D, Temperature
    Dependence of the Nitrogen-Vacancy Magnetic Resonance in Diamond, Phys. Rev. Lett. 104,
    070801 (2010)
64. Robson SA, Peterson R, Bouchard LS, Villareal VA, Clubb RT, Heteronuclear Zero Quantum
    Coherence Nz-Exchange Experiment That Resolves Resonance Overlap and Its Application
    To Measure the Rates of Heme Binding to the IsdC Protein, J.Am.Chem.Soc.132, 9522-9523
    (2010)
65. Franck JM, Demas V, Martin RW, Bouchard LS, Pines A, Shimmed Matching Pulses:
    Simultaneous Control of RF and Static Gradients for Inhomogeneity Correction, J. Chem. Phys.
    131, 234506 (2009)
66. Bouchard LS, Anwar MS, Liu GL, Hann B, Xie H, Gray JW, Wang X, Pines A, Chen FF,
    Picomolar Sensitivity MRI and Photoacoustic Imaging of Cobalt Nanoparticles, Proc. Natl.
    Acad. Sci. USA 106, 4085-4089 (2009)
67. Demas V, Franck JM, Bouchard LS, Sakellariou D, Meriles CA, Martin R, Prado PJ, Bussandri
    A, Reimer JA, Pines A, 'Ex Situ' Magnetic Resonance Volume Imaging, Chem. Phys. Lett. 467,
    398-401 (2009)
68. Kelso N, Lee SK, Bouchard LS, Demas V, Mück M, Pines A, Clarke JC, Distortion-Free
    Magnetic Resonance Imaging in the Zero-Field Limit, J. Magn. Reson. 200, 285-290 (2009)
69. Bouchard LS, "Shimming pulses" in Magnetic Resonance Microscopy: Spatially Resolved
    NMR Techniques and Applications, Wiley-VCH, 2009; Ed. Joseph D. Seymour and Sarah Codd.
70. Paulsen JL, Franck J, Demas V, Bouchard LS, Least Squares Magnetic-Field Optimization for
    Portable Nuclear Magnetic Resonance Magnet Design, IEEE Trans. Magn. 44, 4582-4590
    (2008)
71. Paulsen JL, Bouchard LS, Graziani N, Blümich B, Pines A, Volume Selective Magnetic
    Resonance Imaging Using an Adjustable, Single-Sided, Portable Sensor, Proc. Natl. Acad. Sci.
    USA 105, 20601-20604 (2008)

Pre-UCLA

72. Verpillat F, Ledbetter MP, Xu S, Michalak M, Hilty C, Bouchard LS, Antonijevic S, Budker D,
    Pines A, Remote Detection of Nuclear Magnetic Resonance With an Anisotropic
    Magnetoresistive Sensor, Proc. Natl. Acad. Sci. USA 105, 2271–2273 (2008)
73. Bouchard LS, Sushkov AO, Budker D, Ford JJ, Lipton AS, Nuclear-Spin Relaxation of 207 Pb in
    Ferroelectric Powders, Phys. Rev. A 77, 022102 (2008)
74. Bouchard LS, Burt SR, Anwar MS, Kovtunov KV, Koptyug IV, Pines A, NMR Imaging of
    Catalytic Hydrogenation in Microreactors With the Use of Para-Hydrogen, Science 319, 442-
    445 (2008)
75. Bouchard LS, Kovtunov KV, Burt SR, Anwar MS, Koptyug IV, Sagdeev RZ, Pines A,
    Parahydrogen-Enhanced Hyperpolarized Gas-Phase Magnetic Resonance Imaging, Angew.
    Chem. Int. Ed. 46, 4064-4068 (2007)
76. Jachmann RC, Trease DR, Bouchard LS, Sakellariou D, Martin R, Schlueter RD, Budinger, TF,
    Pines A, Multipole Shimming of Permanent Magnets Using Harmonic Corrector Rings, Rev.
    Sci. Instr. 78, 035115, 7pp (2007)
77. Bouchard LS, Anwar MS, Synthesis of Matched Magnetic Fields for Controlled Spin
    Precession, Phys. Rev. B 76, 014430, 10pp (2007)
78. Anwar MS, Hilty C, Chu C, Bouchard LS, Pierce KL, Pines A, Spin Coherence Transfer in
    Chemical Transformations Monitored by Remote Detection NMR, Analytical Chem. 79, 2806–
    2811 (2007)



                                               6
Case 2:20-cv-13134-LVP-RSW ECF No. 6-29, PageID.1827 Filed 11/29/20 Page 57 of 57




79. Bouchard LS, Unidirectional Magnetic-Field Gradients and Geometric-Phase Errors During
    Fourier Encoding Using Orthogonal AC Fields, Phys. Rev. B 74, 054103, 11pp (2006)
80. Bouchard LS, Warren WS, Multiple-quantum vector field imaging by magnetic resonance, J.
    Magn. Reson. 177, 9-21 (2005)
81. Bouchard LS, Wehrli FW, Chin CL, Warren WS, Structural Anisotropy and Internal Magnetic
    Fields in Trabecular Bone: Coupling Solution and Solid Dipolar Interactions, J. Magn. Reson.
    176, 27-36 (2005)
82. Ledbetter MP, Savukov IM, Bouchard LS, Romalis MV, Numerical and Experimental Studies
    of Long-Range Magnetic Dipolar Interactions, J. Chem. Phys. 121, 1454-65 (2004)
83. Bouchard LS, Warren WS, Tensorial Character of Magnetization Diffusion in Periodic
    Lattices, Phys. Rev. B 70, 224426, 9pp (2004)
84. Tang XP, Chin CL, Bouchard LS, Wehlri FW, Warren WS, Observing Bragg-Like Diffraction
    via Multiple Coupled Nuclear Spins, Phys. Lett. A 326, 114-25 (2004)
85. Bouchard LS, Warren WS, Reconstruction of Porous Material Geometry by Stochastic
    Optimization Based on Bulk NMR Measurements of the Dipolar Field, J. Magn. Reson. 170,
    299-309 (2004)
86. Shannon KL, Branca RT, Galiana G, Cenzano S, Bouchard LS, Soboyejo W, Warren WS,
    Simultaneous Acquisition of Multiple Orders of Intermolecular Multiple-Quantum Coherence
    Images in vivo, Magn. Reson. Imaging 22, 1407-12 (2004)
87. Chin CL, Tang XP, Bouchard LS, Saha PK, Warren WS, Wehrli FW, Isolating Quantum
    Coherences in Structural Imaging Using Intermolecular Double-Quantum Coherence MRI, J.
    Magn. Reson. 165, 309-14 (2003)
88. Bouchard LS, Rizi RR, Warren WS, Magnetization Structure Contrast Based on
    Intermolecular Multiple-Quantum Coherences, Magn. Reson. Med. 48, 972-9 (2002)
89. Bouchard LS, Bronskill MJ, Magnetic Resonance Imaging of Thermal Coagulation Effects in
    a Phantom for Calibrating Thermal Therapy Devices, Med. Phys. 27, 1141 (2000)




                                               7
